 





EXECUTION VERSION

 

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

 

 

PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P.

(AS AGENT AND AS REVOLVING CREDIT LENDER)

 

AND

 

THE OTHER LENDERS PARTY HERETO

(AS TERM LOAN LENDERS)

 

WITH

 

ABSOLUTE LIFE SOLUTIONS, INC.

(BORROWER)

 

 

July 31, 2012

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1 1.1 Accounting Terms. 1 1.2 General Terms. 1 1.3 Uniform
Commercial Code Terms. 15 1.4 Certain Matters of Construction. 15       ARTICLE
II ADVANCES, PAYMENTS 16 2.1 Revolving Advances. 16 2.2 Procedure for Revolving
Advances Borrowings. 16 2.3 Term Loan. 17 2.4 Disbursement of Advance Proceeds;
Repayment of Advances. 17 2.5 Repayment of Excess Advances. 18 2.6 Statement of
Account. 18 2.7 Additional Payments. 18 2.8 Manner of Borrowing and Payment. 19
2.9 Voluntary Prepayments. 20 2.10 Use of Proceeds. 21       ARTICLE III
INTEREST AND FEES 21 3.1 Interest. 21 3.2 Computation of Interest and Fees. 21
3.3 Maximum Charges. 21 3.4 Increased Costs. 22 3.5 Capital Adequacy. 22 3.6
Gross Up for Taxes. 23 3.7 Withholding Tax Exemption. 23 3.8 Survival of
Obligations. 24       ARTICLE IV COLLATERAL; GENERAL TERMS 24 4.1 Security
Interest in the Collateral. 24 4.2 Perfection of Security Interest. 25 4.3
Pledged Interests. 26 4.4 Disposition of Collateral. 27 4.5 Preservation of
Collateral. 28 4.6 Ownership of Collateral. 28 4.7 Defense of Agent’s and
Lenders’ Interests. 29 4.8 Books and Records. 29 4.9 Financial Disclosure. 30
4.10 Compliance with Laws. 30 4.11 Inspection of Premises. 30 4.12 Insurance. 31
4.13 Failure to Pay Insurance. 31 4.14 Payment of Taxes. 32

 



i

 

 

4.15 Payment of Leasehold Obligations. 32 4.16 Payment of Premiums. 32 4.17
Exculpation of Liability. 32 4.18 Environmental Matters. 33 4.19 Financing
Statements. 34 4.20 Appraisals. 34       ARTICLE V REPRESENTATIONS AND
WARRANTIES 35 5.1 Authority. 35 5.2 Formation and Qualification. 35 5.3 Survival
of Representations and Warranties. 36 5.4 Tax Returns. 36 5.5 Entity Name and
Locations. 36 5.6 O.S.H.A. and Environmental Compliance. 36 5.7 Financial
Condition; No Litigation, Violation, Indebtedness or Default. 37 5.8 Licenses
and Permits. 37 5.9 Default of Indebtedness. 37 5.10 No Default. 37 5.11 No
Burdensome Restrictions. 37 5.12 Margin Regulations. 38 5.13 Financial
Condition; No Material Adverse Change. 38 5.14 Disclosure. 38 5.15 Conflicting
Agreements. 38 5.16 Application of Certain Laws and Regulations. 38 5.17
Business and Property of Borrower. 39 5.18 Anti-Terrorism Laws. 39 5.19 Trading
with the Enemy. 40 5.20 Equity Interests. 40 5.21 Commercial Tort Claims. 40
5.22 Letter of Credit Rights. 40 5.23 Material Contracts. 40 5.24 SEC Documents,
Financial Statements. 40       ARTICLE VI AFFIRMATIVE COVENANTS 41 6.1 Payment
of Fees. 41 6.2 Conduct of Business and Maintenance of Existence and Assets. 41
6.3 Violations. 41 6.4 Execution of Supplemental Instruments. 42 6.5 Payment of
Indebtedness. 42 6.6 Standards of Financial Statements. 42 6.7 Compliance With
Asset Documents and Operating Policies and Practices. 42 6.8 Perfection of
Security Interest in Policies. 42 6.9 Registration and Listing. 42       ARTICLE
VII NEGATIVE COVENANTS 43 7.1 Merger, Consolidation, Acquisition and Sale of
Assets. 43 7.2 Creation of Liens. 43

 



ii

 

 

7.3 Guarantees. 43 7.4 Investments. 43 7.5 Loans. 43 7.6 Capital Expenditures.
43 7.7 Dividends and Distributions; Other Payments. 44 7.8 Indebtedness. 44 7.9
Nature of Business. 44 7.10 Transactions with Affiliates. 44 7.11 Leases. 44
7.12 Subsidiaries. 44 7.13 Fiscal Year and Accounting Changes. 44 7.14 Pledge of
Credit. 44 7.15 Amendment of Organizational Documents. 45 7.16 ERISA Plans. 45
7.17 Prepayment of Indebtedness. 45 7.18 Anti-Terrorism Laws. 45 7.19
Restrictive Agreements 45 7.20 Trading with the Enemy Act. 45 7.21 Additional
Negative Pledges. 46       ARTICLE VIII CONDITIONS PRECEDENT 46 8.1 Conditions
to Initial Advances 46 8.2 Conditions to Each Advance 47       ARTICLE IX
INFORMATION AS TO BORROWERS 48 9.1 Disclosure of Material Matters. 48 9.2
Environmental Reports. 48 9.3 Litigation. 48 9.4 Material Occurrences. 48 9.5
Annual Financial Statements. 48 9.6 Quarterly Financial Statements. 49 9.7 Other
Reports. 49 9.8 Additional Information. 49 9.9 Notice of Suits, Adverse Events.
49 9.10 Additional Documents. 49       ARTICLE X EVENTS OF DEFAULT 50 10.1
Nonpayment. 50 10.2 Breach of Representation. 50 10.3 Financial Information. 50
10.4 Judicial Actions. 50 10.5 Noncompliance. 50 10.6 Judgments. 50 10.7
Bankruptcy. 51 10.8 Inability to Pay. 51 10.9 Material Adverse Effect. 51 10.10
Lien Priority. 51

 



iii

 

 

10.11 General Cross Default. 52 10.12 Change of Control. 52 10.13 Invalidity. 52
10.14 Licenses. 52 10.15 Seizures. 52       ARTICLE XI LENDERS’ RIGHTS AND
REMEDIES AFTER DEFAULT 53 11.1 Rights and Remedies. 53 11.2 Agent’s Discretion.
54 11.3 Setoff. 55 11.4 Rights and Remedies not Exclusive. 55 11.5 Allocation of
Payments After Event of Default. 55       ARTICLE XII WAIVERS AND JUDICIAL
PROCEEDINGS 56 12.1 Waiver of Notice. 56 12.2 Delay. 56 12.3 Jury Waiver. 56    
  ARTICLE XIII EFFECTIVE DATE AND TERMINATION 57 13.1 Term. 57 13.2 Termination.
57       ARTICLE XIV REGARDING AGENT 57 14.1 Appointment. 57 14.2 Nature of
Duties. 58 14.3 Lack of Reliance on Agent and Resignation. 58 14.4 Certain
Rights of Agent. 59 14.5 Reliance. 59 14.6 Notice of Default. 60 14.7
Indemnification. 60 14.8 Agent in its Individual Capacity. 60 14.9 Borrower’s
Undertaking to Agent. 61 14.10 No Reliance on Agent’s Obligor Identification
Program. 61 14.11 Other Agreements. 61       ARTICLE XV MISCELLANEOUS 61 15.1
Governing Law. 61 15.2 Entire Understanding. 62 15.3 Successors and Assigns;
Participations; New Lenders. 63 15.4 Application of Payments. 65 15.5 Indemnity.
65 15.6 Notice. 66 15.7 Survival. 67 15.8 Severability. 67 15.9 Expenses. 68
15.10 Injunctive Relief. 68 15.11 Damages. 68

 



iv

 

 

15.12 Captions. 68 15.13 Counterparts; Facsimile Signatures. 68 15.14
Construction. 69 15.15 Certifications From Banks and Participants; USA PATRIOT
Act. 69

 



v

 

 

List of Exhibits and Schedules

 

Exhibits

 

Exhibit 1.2(a) Compliance Certificate Exhibit 2.2 Form of Advance Request
Exhibit 15.3 Commitment Transfer Supplement     Schedules       Schedule 1.2(a)
Policies Schedule 1.2(b) Preferred Shares; Warrants Schedule 1.2(c) Policy File
Schedule 1.2(d) Pledged Stock Schedule 4.6(a) Policy Co-Owners Schedule 4.6(d)
Places of Business; Chief Executive Offices; Locations of Real Property Schedule
5.1 Consents Schedule 5.2 States of Formation, Qualification and Good Standing
Schedule 5.4 Federal Tax Identification Number; Tax Returns Schedule 5.5 Prior
Names Schedule 5.7 Litigation Schedule 5.20 Equity Interests Schedule 5.21
Commercial Tort Claims Schedule 5.22 Letter of Credit Rights Schedule 5.23
Material Contracts

 



vi

 

 



REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT

 

Revolving Credit, Term Loan and Security Agreement dated as of July 31, 2012
among ABSOLUTE LIFE SOLUTIONS, INC., a Nevada corporation (the “Borrower”),
PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P., as initial Revolving Credit Lender
and the other Persons that are now or hereafter become a party hereto
(collectively, together with the Revolving Credit Lender, the “Lenders” and
individually a “Lender”), and PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P., as
agent for Lenders (in such capacity, the “Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Lenders and Agent hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1          Accounting Terms.

 

As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP.

 

1.2          General Terms.

 

For purposes of this Agreement the following terms shall have the following
meanings:

 

“Accountants” shall have the meaning set forth in Section 9.5.

 

“Advances” shall mean and include the Revolving Advances and the Term Loan.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 



 

 2

 

“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Appraisal” shall mean an appraisal performed by an appraiser selected by Agent,
in form and substance satisfactory to Agent.

 

“Authority” shall have the meaning set forth in Section 4.18(d).

 

“Benefited Lender” shall have the meaning set forth in 2.8(d).

 

“Blocked Person” shall have the meaning set forth in Section 5.18(b).

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Person.

 

“Borrower’s Account” shall have the meaning set forth in Section 2.6.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which in
accordance with GAAP, would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 



 

 3

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Body or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) by
any Governmental Body; provided however, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines and directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement, and provided further, for
purposes of Section 3.5, all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities with respect to
capital adequacy shall be deemed to be a Change in Law regardless of the date
adopted, issued, promulgated or implemented.

 

“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of or the power to
vote fifty percent (50%) or more of the Equity Interests of Borrower entitled to
vote for the election of directors of Borrower (on a fully diluted basis), or
(b) any merger, consolidation or sale of substantially all of the property or
assets of Borrower. For purposes of this definition, “control” of any Person
shall mean the power, direct or indirect (x) to vote fifty percent (50%) or more
of the Equity Interests having ordinary voting power for the election of
directors (or the individuals performing similar functions) of such Person or
(y) to direct or cause the direction of the management and policies of such
Person by contract or otherwise.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, Borrower or any of its Affiliates.

 

“Closing Date” shall mean July 31, 2012 or such other date as may be agreed to
by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean all of Borrower’s right, title and interest in and to
all of the following property and interests in property, in each case whether
tangible or intangible and whether now owned or existing or hereafter arising or
acquired and wheresoever located:

 

(a)          all Policies, Records and other property and interests in property
related thereto or pledged as collateral therefor, including, without
limitation, all related Polices and all Collections and other moneys due and to
become due under or in connection with any of the foregoing (whether in respect
of principal, interest, fees, expenses, indemnities, death benefits or
otherwise);

 



 

 4

 

(b)          all right, title and interest of Borrower in, to and under all
Policy Documents, including, without limitation, all other moneys due and to
become due under or in connection with any of the foregoing (whether in respect
of principal, interest, fees, expenses, indemnities, or otherwise);

 

(c)          all right, title and interest of Borrower in, to and under all bank
and similar accounts relating to the collection of Policies and other Collateral
and all funds held therein or in such other accounts, and all investments made
with funds in such accounts;

 

(d)           (i) all of the Pledged Stock, (ii) all additional equity interests
or securities at any time distributed or issued by Infinity to Borrower
(together with the Pledged Stock described in clause (i), the “Pledged
Interests”); (iii) the certificates (if any) from time to time evidencing all of
the Pledged Interests (collectively, the “Pledged Certificates”); (iv) all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Interests; and (v) all proceeds of any of the foregoing
(including, without limitation, proceeds constituting any property of the types
described above) (collectively, the “Pledged Collateral”);

 

(e)          all equipment, inventory, accounts, general intangibles, payment
intangibles, instruments, investment property, documents, chattel paper, goods,
moneys, letters of credit, letter of credit rights, certificates of deposit,
deposit accounts and all other property and interests in property of Borrower,
whether tangible or intangible and whether now owned or existing or hereafter
arising or acquired and wheresoever located; and

 

(f)          all proceeds of the foregoing property described in clauses
(a) through (f) above, including, without limitation, proceeds which constitute
property of the type described in clauses (a) through (f) above and, to the
extent not otherwise included, all (i) payments under any insurance policy
(whether or not Agent or any Lender is the loss payee thereof), indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing and (ii) interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for or on account of the sale or other
disposition of any or all of the then existing Collateral.

 

“Collections” shall mean (a) all cash collections and other cash proceeds of any
Policy included in the Collateral, including, without limitation, all Net Death
Benefits and all prepayments, recoveries, investment earnings, insurance
proceeds, fees and other cash proceeds with respect to such Policy available for
application to amounts payable in respect of such Policy, and (b) all other cash
collections and other cash proceeds of the Collateral.

 

“Commitment Percentage” shall mean (i) as to each Revolving Credit Lender, its
Revolving Credit Commitment Percentage and (ii) as to each Term Loan Lender, its
Term Loan Commitment Percentage.

 



 

 5

 

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
15.3, properly completed and otherwise in form and substance satisfactory to
Agent by which the Purchasing Lender (i) purchases and assumes all or a portion
of the obligation of a transferor Lender holding a Revolving Credit Commitment
Percentage to make Revolving Advances under this Agreement and/or (ii) purchases
all or a portion of a transferor Lender’s interests in the Revolving Advances
and/or Term Loan.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) to be signed by the President, Chief Executive
Officer or Chief Financial Officer of Borrower, which shall state that, based on
an examination sufficient to permit such officer to make an informed statement,
(i) no Default or Event of Default exists, or if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrower with respect to
such default and (ii) that to the best of such officer’s knowledge, Borrower is
in compliance in all material respects with all federal, state and local
Environmental Laws, or if such is not the case, specifying all areas of
non-compliance and the proposed action the Borrowers will implement in order to
achieve full compliance.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

“Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of the Company and all of its
consolidated Subsidiaries, consolidated in accordance with GAAP.

 

“Contract Rate” shall have the meaning set forth in Section 3.1.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 



 

 6

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act),
including in each case all of the following rights relating to such Equity
Interests, whether arising under the Organizational Documents of the Person
issuing such Equity Interests (the “issuer”) or under the applicable laws of
such issuer’s jurisdiction of organization relating to the formation, existence
and governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as applicable; (i) all economic rights
(including all rights to receive dividends and distributions), (ii) all voting
rights and rights to consent to any particular action(s) by the applicable
issuer, (iii) all management rights with respect to such issuer, (iv) in the
case of any Equity Interests consisting of a general partner interest in a
partnership, all powers and rights as a general partner with respect to the
management, operations and control of the business and affairs of the applicable
issuer, (v) in the case of any Equity Interests consisting of the
membership/limited liability company interests of a managing member in a limited
liability company, all powers and rights as a managing member with respect to
the management, operations and control of the business and affairs of the
applicable issuer, (vi) all rights to designate or appoint or vote for or remove
any officers, directors, manager(s), general partner(s), managing member(s)
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time, (vii) all rights to amend the Organizational Documents of such issuer,
(viii) in the case of any Equity Interests in a partnership or limited liability
company, the status of the holder of such Equity Interests as a “partner”,
general or limited, or “member” (as applicable) under the applicable
Organizational Documents and/or applicable state law and (ix) all certificates
evidencing such Equity Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Event of Default” shall have the meaning set forth in ARTICLE X.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean, with respect to Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender's failure or inability (other than as a result of a Change in
Law) to comply with Section 3.7, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.6.

 



 

 7

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governmental Body” shall mean the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations, and “Guarantors” shall
mean collectively all such Persons.

 

“Guaranty” shall mean any guaranty of the obligations of Borrower executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Agent.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.18(d).

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 



 

 8

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Infinity” shall mean Infinity Augmented Reality LLC, a Nevada limited liability
company.

 

“Insured” shall mean the named insured under a Policy.

 

“Leasehold Interests” shall mean all of Borrower’s right, title and interest in
and to, and as lessee of, the premises identified on Schedule 4.6.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable laws of any jurisdiction.

 

“Life Settlement Provider” shall mean any licensed life settlement provider
approved from time to time in writing by Agent acting in its sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of Borrower or any Guarantor, (b) Borrower’s ability to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof or any Guarantor’s ability to duly and punctually pay or perform its
obligations under its Guaranty in accordance with the terms thereof, (c) the
value of the Collateral, or Agent’s Liens on the Collateral or the priority of
any such Lien or (d) the practical realization of the benefits of Agent’s and
each Lender’s rights and remedies under this Agreement and the Other Documents.

 

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrower, which are material to Borrower’s
business or which, the failure to comply with, could reasonably be expected to
result in a Material Adverse Effect.

 

“Maximum Loan Amount” shall mean $67,150,000 less repayments of the Term Loan.

 

“Maximum Revolving Advance Amount” shall mean $10,000,000.

 



 

 9

 

“Multiemployer Plan” hall mean a Plan that is a “multiemployer plan” as defined
in Section 3(37) or 4001(a)(3) of ERISA to which contributions are required or
within the preceding 5 plan years were required, by Borrower or any member of
the Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including Borrower or any member of the Controlled Group) at least two
of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.

 

“Net Death Benefit” shall mean, with respect to any Policy, as of any date of
determination, the death benefit payable under such Policy net of any Policy
Loan (and accrued interest) as of such date of determination.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations, covenants
and duties owing by Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender, of any kind or nature,
present or future (including any interest, fees or other amounts accruing
thereon or with respect thereto, and any costs and expenses of any Person
payable by Borrower and any indemnification obligations payable by Borrower
arising or payable after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to Borrower, whether or not a claim for post-filing or
post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not evidenced by any note, guaranty or other instrument,
whether arising under any agreement, instrument or document, whether or not for
the payment of money, whether arising by reason of an extension of credit,
opening of a letter of credit, loan, equipment lease or guarantee, under any
interest or currency swap, future, option or other similar agreement, or in any
other manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Lenders non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository transfer check or
other similar arrangements, whether direct or indirect (including those acquired
by assignment or participation), absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, in each such case to the extent
advanced to Borrower under, arising under or out of and/or related to this
Agreement, the Other Documents and any amendments, extensions, renewals or
increases thereto, including all costs and expenses of Agent and any Lender
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
Borrower to Agent or Lenders to perform acts or refrain from taking any action.

 

“Obligor” shall mean, in the case of a Policy, the related life insurance
company that issued such Policy.

 

“Ordinary Course of Business” shall mean the ordinary course of Borrower’s
business as conducted on the Closing Date.

 



 

 10

 

“Organizational Documents” shall mean, with respect to any Person, (i) any
charter, articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership of
such Person, (ii) any bylaws, operating agreement, limited liability company
agreement, or partnership agreement of such Person and (iii) any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.

 

“Originator” shall mean any originating broker or agent that arranged for the
purchase or settlement of a Policy.

 

“Origination Agreement” shall mean an agreement in form and substance
satisfactory to Agent, between Borrower and a Life Settlement Provider relating
to the purchase of Policies, as the same may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Other Documents” shall mean any Security Agreement, any Guaranty, the Share
Purchase Agreement and any and all other agreements, instruments and documents,
including guaranties, pledges, any subordination or intercreditor agreements,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by Borrower or any Guarantor and/or delivered to Agent or any Lender in respect
of the transactions contemplated by this Agreement, each as may be amended,
modified supplemented or restated from time to time.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Payee” shall mean Agent, any Lender, any assignee of any Lender or any
Participant.

 

“Payment Office” shall mean initially 152 West 57th Street, 4th Floor, New York
NY 10019; thereafter, such other office of Agent, if any, which it may designate
by notice to Borrowing and to each Lender to be the Payment Office.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
as defined in Section 3(2) of ERISA(including a Multiple Employer Plan, but not
a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412, 430 or 436 of the Code and either
(i) is maintained or to which contributions are required by Borrower or any
member of the Controlled Group; or (ii) has at any time within the preceding
five years been maintained or to which contributions have been required by
Borrower or by any entity which was at such time a member of the Controlled
Group.

 



 

 11

 

“Permitted Encumbrances” shall mean:

 

(a)          Liens in favor of Agent for the benefit of Agent and Lenders; and

 

(b)          Liens for Charges not delinquent or being Properly Contested, but
only if the Lien shall have no effect on the priority of the Liens in favor of
Agent or the value of the assets in which Agent has such a Lien and a stay of
enforcement of any such Lien shall be in effect.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA which is a Pension Benefit Plan, a Multiemployer Plan or a Welfare Plan
(as defined in Section 3(1) of ERISA) that provides self-insured benefits
maintained by Borrower or any member of the Controlled Group or to which
Borrower or any member of the Controlled Group is required to contribute.

 

“Pledged Stock” shall mean the shares of Equity Interest listed on Schedule
1.2(d), together with any other shares, stock certificates, options, interests
or rights of any nature whatsoever in respect of the Equity Interests of any
Person that may be issued or granted to, or held by, Borrower while this
Agreement is in effect.

 

“Policies” shall mean a life insurance policy owned, in whole or in part, by
Borrower issued by an Obligor insuring solely the life of the Insured named
therein, and any and all applications, conditional receipts, riders,
endorsements, supplements, amendments and all other documents and instruments
that modify or otherwise affect the terms and conditions of such policy issued
in connection therewith, each of which, including Borrower’s ownership
percentage of each life insurance policy, is described on Schedule 1.2(a).

 

“Policy Documents” shall mean, with respect to any Policy, collectively, (a) the
related Origination Agreement (if applicable), (b) the related Purchase and Sale
Agreement, (c) the related Policy File and (d) all other instruments, documents
and agreements executed and/or delivered under or in connection with any of the
foregoing, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“Policy File” shall mean, except as otherwise consented to by Agent, with
respect to any Policy, the documents specified as the “Policy File” on Schedule
1.2(c), in each case in substantially the form as Agent may approve in writing
(such approval not to be unreasonably withheld).

 

“PPVA” shall mean Platinum Partners Value Arbitrage Fund, L.P., in its capacity
as a Lender and shall extend to all of its successors and assigns.

 



 

 12

 

“Preferred Shares” shall mean the Series A 12.5% Convertible Preferred Stock and
the Series B 12.5% Convertible Preferred Stock issued by Borrower to each Term
Loan Lender, as set forth on Schedule 1.2(b).

 

“Properly Contested” shall mean, in the case of any Indebtedness or Liens, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness is being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; (ii) such Person has established appropriate reserves
as shall be required in conformity with GAAP; (iii) the non-payment of such
Indebtedness will not have a Material Adverse Effect and will not result in the
forfeiture of any assets of such Person; (iv) no Lien is imposed upon any of
such Person’s assets with respect to such Indebtedness unless such Lien is at
all times junior and subordinate in priority to the Liens in favor of Agent and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.

 

“Purchase and Sale Agreement” shall mean, in the case of a Policy, a Purchase
and Sale Agreement between Borrower and the Person from whom Borrower purchased
such Policy in substantially the form as Agent may approve in writing (such
approval not to be unreasonably withheld), as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 15.3(c).

 

“Ratable Share” shall mean the proportion that a Lender's Revolving Credit
Commitment Percentage bears to the Revolving Credit Commitment Percentages of
all Lenders. If the Revolving Credit Commitment Percentages have terminated or
expired, the Ratable Share shall be determined based upon the Revolving Credit
Commitment Percentages most recently in effect, giving effect to any
assignments.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all real property owned or leased by any of the
Borrower and identified on Schedule 4.6.

 

“Records” shall mean, with respect to any Policy, all Policy Documents and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Policy and the related Obligor,
the related Insured, the related Originator and the related Life Settlement
Provider.

 

“Register” shall have the meaning set forth in Section 15.3.

 



 

 13

 

“Release” shall have the meaning set forth in Section 5.6(c).

 

“Required Lenders” shall mean Lenders holding (and/or holding commitments to
fund) more than fifty percent (50%) of the sum of (A) the aggregate unpaid
principal amount of the Term Loan then outstanding plus (B) as applicable,
either (a) the sum of the aggregate amount of the Revolving Credit Commitments
of the Revolving Credit Lenders or, (b) after the termination of the Revolving
Credit Commitments, the outstanding Revolving Advances multiplied by the
Revolving Credit Commitments of all Revolving Credit Lenders as most recently in
effect.

 

“Revolving Advances” shall mean Advances made other than the Term Loan.

 

“Revolving Commitment Amount” of any Revolving Credit Lender shall mean (i) as
to each Revolving Credit Lender that was a Revolving Credit Lender on the
Closing Date, the Revolving Credit Commitment Amount set forth below such
Revolving Credit Lender’s name on the signature page hereof as the same may be
adjusted upon any assignment by or to such Revolving Credit Lender pursuant to
Section 15.3(c) and (ii) as to each Revolving Credit Lender that first becomes a
Revolving Credit Lender after the Closing Date, the amount of such Revolving
Credit Lender’s Revolving Credit Commitment as acquired from a transferor Lender
pursuant to one or more Commitment Transfer Supplements pursuant to Section
15.3(c).

 

“Revolving Credit Commitment Percentage” of any Revolving Credit Lender shall
mean (i) as to each Revolving Credit Lender that was a Revolving Credit Lender
on the Closing Date, such Lender’s revolving credit commitment percentage set
forth below such Lender’s name on the signature page hereof (as the same may be
adjusted either upon any assignment by a Lender pursuant to Section 15.3(c), and
(ii) as to each Revolving Credit Lender that first becomes a Revolving Credit
Lender after the Closing Date, such Lender’s revolving credit commitment
percentage as acquired from a transferor Lender pursuant to one or more
Commitment Transfer Supplements (as the same may be adjusted upon any assignment
by a Lender pursuant to Section 15.3(c)), provided that, at any time after the
revolving credit commitments hereunder have been terminated in accordance with
this Agreement, the Revolving Credit Commitment Percentage of each Revolving
Credit Lender shall be the percentage equal to (A) such Revolving Credit
Lender’s interest in the outstanding principal balance of all Revolving Advances
at such time divided by (B) the total aggregate outstanding principal balance of
all Revolving Advances at such time.

 

“Revolving Credit Commitments” shall mean, collectively, the commitments of the
Revolving Credit Lenders to make Revolving Advances as provided for in this
Agreement in an aggregate amount not to exceed the Maximum Revolving Advance
Amount as in effect from time to time.

 

“Revolving Credit Lender” shall mean each Lender that holds a Revolving Credit
Commitment and/or any interest in any Revolving Advances.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 



 

 14

 

“Security Agreement” shall mean each pledge or security agreement executed after
the Closing Date by any Person in favor of Agent creating a pledge or security
interest in such Person’s assets or portion thereof to secure the Obligations.

 

“Share Purchase Agreement” shall mean that certain Preferred Stock Repurchase
Agreement dated as of July 31, 2012 among Borrower and the Term Loan Lenders
pursuant to which each Term Loan Lender agrees to sell to Borrower the Preferred
Shares held by such Term Loan Lender, and Borrower agrees to purchase such
Preferred Shares from such Term Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1.

 

“Term Loan” shall mean the Advances made pursuant to Section 2.3.

 

“Term Loan Commitment Percentage” of any Term Loan Lender shall mean (i) prior
to the funding of the Term Loan on the Closing Date, such Term Loan Lender’s
commitment percentage as indicated on the signature pages hereto, and (ii) at
any time after the funding of the Term Loan on the Closing Date, the percentage
equal to such Term Loan Lender’s interest in the outstanding principal balance
of the Term Loan at such time divided by the total outstanding principal balance
of the Term Loan at such time.

 

“Term Loan Lender” shall mean (i) prior to the funding of the Term Loan on the
Closing Date, each Lender that holds a commitment to advance all or any
percentage of the Term Loan as indicated on the signature pages hereto and (ii)
at any time after the funding of the Term Loan on the Closing Date, each Lender
that holds an interest in all or any portion of the Term Loan at such time.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

 



 

 15

 

“Transferee” shall have the meaning set forth in Section 15.3(c).

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York or any other state the laws of which
are required to be applied in connection with the issue of perfection of
security interests.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Warrants” shall mean those certain warrants to purchase Borrower’s common stock
issued by Borrower to the Term Loan Lenders, as set forth on Schedule 1.2(b).

 

1.3          Uniform Commercial Code Terms.

 

All terms used herein and defined in the Uniform Commercial Code as adopted in
the State of New York from time to time shall have the meaning given therein
unless otherwise defined herein. Without limiting the foregoing, the terms
“accounts”, “chattel paper” (including “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “commodities contracts”, “commodities
accounts”, “documents”, “financial asset”, “fixtures”, “goods”, “instruments”,
“general intangibles”, “payment intangibles”, “proceeds”, “promissory note”,
“securities accounts”, “securities entitlements”, “supporting obligations”,
“securities” (including “certificated securities” and “uncertificated
securities”), “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral (or in any defined term used
in such description) shall have the meanings given to such terms in Articles 8
or 9 of the Uniform Commercial Code. To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

 

1.4          Certain Matters of Construction.

 

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof. All references herein to the time of day
shall mean the time in New York, New York. Whenever the words “including” or
“include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 



 

 16

 

ARTICLE II

ADVANCES, PAYMENTS

 

2.1          Revolving Advances.

 

Subject to the terms and conditions set forth in this Agreement, each Revolving
Credit Lender, severally and not jointly, may, in its sole discretion, make
Revolving Advances to Borrower in aggregate amounts not to exceed its Revolving
Commitment Amount in accordance with its Ratable Share; provided that, after
giving effect to each such Revolving Advance, the outstanding Revolving Advances
of each such Lender shall not exceed such Lender’s Revolving Credit Commitment
Amount, and provided further that all outstanding Revolving Advances of all
Lenders shall not exceed at any time the Maximum Revolving Advance Amount.

 

2.2          Procedure for Revolving Advances Borrowings.

 

Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties of Borrower set forth herein and in the Other
Documents, Revolving Credit Lenders, severally and not jointly, may, in their
sole discretion, from time to time prior to the last day of the Term, advance to
Borrower Revolving Advances requested by Borrower, provided that (i) Agent shall
have received a written request from Borrower at least seven (7) Business Days
prior to the requested date of such advance in the form of Exhibit 2.2; (ii) no
Event of Default or Default shall have occurred and be continuing or would
result therefrom; and (iii) Borrower shall have provided to Agent, in such
detail as Agent may reasonably request, information as to the application of the
proceeds of such Revolving Advance. Agent is permitted to deduct and retain from
each Revolving Advance made to Borrower the unpaid fees and expenses Borrower is
obligated to pay pursuant to this Agreement or the Other Documents. Each
Revolving Advance shall be in a minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof. Should any amount required to be paid
as interest hereunder, or as fees or other charges, reimbursements for costs and
expenses and indemnities under this Agreement or any other agreement with Agent
or Lenders, or with respect to any other Obligation, become due, same shall be
deemed a request for a Revolving Advance as of the date such payment is due, in
the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable; such demand request shall be binding upon Borrower
and Revolving Credit Lenders shall be obliged to fund their respective Ratable
Shares of each such Revolving Advance regardless of whether the conditions under
Section 8.2 have been satisfied at such time.

 



 

 17

 

2.3          Term Loan.

 

Subjectct to the terms and conditions of this Agreement and the Share Purchase
Agreement, and in reliance on the representations and warranties of Borrower set
forth herein and in the Other Documents and the representations and warranties
of each Term Loan Lender set forth in the Share Purchase Agreement, each Term
Loan Lender, severally and not jointly, shall be deemed to advance on the
Closing Date to Borrower a Term Loan in the sum equal to such Term Loan Lender’s
Term Loan Commitment Percentage of $57,150,000 in exchange for such Term Loan
Lender’s Preferred Shares and Warrants, which (i) Preferred Shares shall be
deemed to have been repurchased by Borrower and no longer outstanding upon the
deemed advance of such Term Loan and (ii) Warrants shall deemed to be cancelled
and of no further force and effect upon the deemed advance of such Term Loan.
Each Term Loan Lender shall deliver or cause to be delivered to Borrower not
later than 14 calendar days after the Closing Date (a) the original
certificate(s) for its Preferred Shares, duly endorsed for transfer or
accompanied by stock powers duly executed in blank, and (b) its original
Warrant(s), or affidavits of Lost Certificate and Warrants in form reasonably
acceptable to Borrower. The Term Loan shall be deemed advanced on the Closing
Date and shall be, with respect to principal, interest and any other amount due
thereunder, payable on the last day of the Term, subject to acceleration upon
the occurrence of an Event of Default under this Agreement or termination of
this Agreement.

 

2.4          Disbursement of Advance Proceeds; Repayment of Advances.

 

(a)          All Advances shall be disbursed from whichever office or other
place Agent may designate from time to time and, together with any and all other
Obligations of Borrower to Agent or Lenders, shall be charged to Borrower’s
Account on Agent’s books. During the Term, Borrower may use the Revolving
Advances by borrowing, prepaying and reborrowing, all in accordance with the
terms and conditions hereof. The proceeds of each Revolving Advance requested by
Borrower or deemed to have been requested by Borrower under Section 2.2 shall,
with respect to requested Revolving Advances to the extent Revolving Credit
Lenders make such Revolving Advances, be made available to Borrower on the day
so requested by way of credit to Borrower’s account at such bank as Borrower may
designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, with respect to Revolving
Advances deemed to have been requested by Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.

 

(b)          The Revolving Advances and the Term Loan shall be due and payable
in full on the last day of the Term subject to earlier prepayment as herein
provided. Notwithstanding the foregoing, all Advances shall be subject to
earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement.

 



 

 18

 

(c)          All payments of principal, interest and other amounts payable
hereunder or under any of the Other Documents shall be made to Agent for the
ratable accounts of the applicable Lenders in accordance with their applicable
Commitment Percentages at the Payment Office not later than 1:00 p.m. (New York
time) on the due date therefor in lawful money of the United States of America
in federal funds or other funds immediately available to Agent. Agent shall have
the right to effectuate payment on any and all Obligations due and owing
hereunder by charging Borrower’s Account or by making Advances as provided in
Section 2.2.

 

(d)          Borrower shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.

 

2.5          Repayment of Excess Advances.

 

The aggregate balance of Revolving Advances, Term Loans and/or Advances taken as
a whole outstanding at any time in excess of the maximum amount of Revolving
Advances, Term Loans and/or Advances taken as a whole permitted hereunder,
specifically including without limitation any aggregate balance of Revolving
Advances outstanding at any time in excess of the Maximum Revolving Loan Amount,
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.

 

2.6          Statement of Account.

 

Agent shall maintain, in accordance with its customary procedures, a loan
account (“Borrower’s Account”) in the name of Borrower in which shall be
recorded the date and amount of each Advance made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender. The records of Agent with respect to the loan account shall
be presumptive evidence absent manifest error of the amounts of Advances and
other charges thereto and of payments applicable thereto.

 

2.7          Additional Payments.

 

Any sums expended by Agent or any Lender due to Borrower’s failure to perform or
comply with its obligations under this Agreement or any Other Document including
Borrower’s obligations under Sections 4.2, 4.5, 4.13, 4.14, 4.15 and 6.1, may be
charged to Borrower’s Account as a Revolving Advance and added to the
Obligations, and Borrower shall be deemed to have requested such Revolving
Advance and Revolving Credit Lenders shall be unconditionally obligated to fund
their respective Ratable Shares of each such Revolving Advance regardless of
whether the conditions under Section 8.2 have been satisfied at such time.

 



 

 19

 

2.8          Manner of Borrowing and Payment.

 

(a)          Each borrowing of Revolving Advances shall be advanced according to
the applicable Ratable Shares of Revolving Credit Lenders. The Term Loan shall
be advanced on the Closing Date according to the respective Term Loan Commitment
Percentages of Term Loan Lenders on the Closing Date.

 

(b)          Each payment (including each prepayment) by Borrower on account of
the principal of and interest on the Revolving Advances shall be applied to the
Revolving Advances pro rata according to the respective Ratable Shares of the
Revolving Credit Lenders. Each payment (including each prepayment) by Borrower
on account of the principal of and interest on the Term Loan shall be applied to
that portion of the Term Loan pro rata according to the respective Term Loan
Commitment Percentages of the Term Loan Lenders. Except as expressly provided
herein, all payments (including prepayments) to be made by Borrower on account
of principal, interest and fees shall be made without set off or counterclaim
and shall be made to Agent on behalf of Lenders to the Payment Office, in each
case on or prior to 1:00 p.m., New York time, in Dollars and in immediately
available funds.

 

(c)          Funding of Revolving Advances.

 

(i)          Promptly after receipt by Agent of a request for a Revolving
Advance pursuant to Section 2.2, Agent shall notify Revolving Credit Lenders of
its receipt of such request specifying the information provided by Borrower and
the apportionment among Revolving Credit Lenders of the requested Revolving
Advance as determined by Agent. Each Revolving Credit Lender that elects, in its
sole discretion, to make its Ratable Share of such Revolving Advance shall remit
the principal amount thereof to Agent such that Agent is able to, and Agent
shall, to the extent Revolving Credit Lenders have made funds available to it
for such purpose and subject to Section 8.2, fund such Revolving Advance to
Borrower in U.S. Dollars and immediately available funds in accordance with
Section 2.4(a) prior to 1:00 p.m., on the applicable borrowing date.

 

(ii)           Unless Agent shall have received notice from a Revolving Credit
Lender prior to the proposed date of any Revolving Advance that such Revolving
Credit Lender will not make available to Agent such Lender’s Revolving
Commitment Percentage or Ratable Share of such Revolving Advance, Agent may
assume that such Revolving Credit Lender has made such share available on such
date in accordance with Section 2.8(c)(i) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Revolving Credit Lender has not in fact made its share of the applicable
Revolving Advance available to Agent, then the applicable Revolving Credit
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Agent, at the interest rate applicable to Revolving Advances. If such
Revolving Credit Lender pays its share of the applicable Revolving Advance to
Agent, then the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Advance. Any payment by Borrower shall be without prejudice to any
claim the Borrower may have against a Revolving Credit Lender that shall have
failed to make such payment to Agent.

 



 

 20

 

(d)          If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under Applicable Law, that each Lender so
purchasing a portion of another Lender’s Advances may exercise all rights of
payment (including rights of set-off and counterclaim) with respect to such
portion as fully as if such Lender were the direct holder of such portion, and
the obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.

 

2.9          Voluntary Prepayments.

 

(a)          Subject to the provisions of Section 13.1, Borrower shall have the
right at its option from time to time to prepay the Advances in whole or part
without premium or penalty. Whenever Borrower desires to prepay any part of the
Advances, it shall provide a written prepayment notice to Agent by 12:00 noon
(New York time) at least three (3) Business Day prior to the date of prepayment
of such Advances, setting forth the following information:  (i) the date, which
shall be a Business Day, on which the proposed prepayment is to be made; (ii) a
statement indicating the application of the prepayment among the Advances; and
(iii) the total principal amount of such prepayment.  All prepayment notices
shall be irrevocable.  The principal amount of such Advances for which a
prepayment notice is given, together with interest on such principal amount,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made.

 

(b)          Subject to Sections 4.4, when Borrower sells or otherwise disposes
of any Collateral, Borrower shall repay the Advances in an amount equal to the
net proceeds of such sale (i.e., gross proceeds less the reasonable costs of
such sales or other dispositions), but not to exceed the amount of all
Obligations then outstanding and owing hereunder, such repayments to be made
promptly but in no event more than one (1) Business Day following receipt of
such net proceeds, and until the date of payment, such proceeds shall be held in
trust for Agent.  The foregoing shall not be deemed to be implied consent to any
such sale otherwise prohibited by the terms and conditions hereof.  Such
repayments shall be applied first to the outstanding principal balance of the
Revolving Advances, second to the outstanding principal balance of the Term Loan
and third to any other remaining Obligations in such order as Agent may
determine, subject to Borrower’s ability to reborrow Revolving Advances in
accordance with the terms hereof. 

 



 

 21

 

2.10          Use of Proceeds.

 

(a)          Borrower shall apply the proceeds of Revolving Advances (i) to pay
fees and expenses relating to this transaction, (ii) to pay premiums with
respect to Policies and (iii) for general corporate purposes.

 

(b)          Without limiting the generality of Section 2.10(a), Borrower does
not intend to use nor shall it use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.

 

ARTICLE III

INTEREST AND FEES

 

3.1          Interest.

 

Interest on Advances shall be payable in arrears on the last day of the Term.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the Term at a rate per annum equal to 12.5% (the “Contract
Rate”). Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Contract Rate, subject to the provision of the final sentence of
this Section 3.1 regarding the Default Rate. Upon and after the occurrence of an
Event of Default, and during the continuation thereof, at the option of Agent or
at the direction of Required Lenders (or, in the case of any Event of Default
under Section 10.7 or 10.8, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Obligations shall bear interest at 18% per annum (the “Default
Rate”).

 

3.2          Computation of Interest and Fees.

 

Interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed. If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the Contract Rate during such extension.

 

3.3          Maximum Charges.

 

In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under law. In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
law, such excess amount shall be first applied to any unpaid principal balance
owed by Borrower, and if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate.

 



 

 22

 

3.4          Increased Costs.

 

(a)          In the event that any Applicable Law, treaty or governmental
regulation, or any Change in Law, or in the interpretation or application
thereof, or compliance by any Lender (for purposes of this Section 3.4, the term
“Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent or any Lender) with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Body or
financial, monetary or other authority, shall:

 

(i)          subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for Indemnified
Taxes or Other Taxes covered by Section 3.7 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or the Issuing Lender);

 

(ii)          impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

 

(iii)          impose on Agent or any Lender any other condition with respect to
this Agreement or any Other Document;

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrower shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such additional
cost or such reduction, as the case may be. Agent or such Lender shall certify
the amount of such additional cost or reduced amount to Borrower, and such
certification shall be conclusive absent manifest error.

 

(b)          Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.4 shall not
constitute a waiver of Agent or such Lender’s right to demand such compensation.

 

3.5          Capital Adequacy.

 

(a)          In the event that Agent or any Lender shall have reasonably
determined that any Applicable Law, rule, regulation or guideline regarding
capital adequacy, or any Change in Law, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.5, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent or any Lender’s capital as a consequence of its obligations hereunder
to a level below that which Agent or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s and each
Lender’s policies with respect to capital adequacy) by an amount deemed by Agent
or any Lender to be material, then, from time to time, Borrower shall pay upon
demand to Agent or such Lender such additional amount or amounts as will
compensate Agent or such Lender for such reduction. In determining such amount
or amounts, Agent or such Lender may use any reasonable averaging or attribution
methods. The protection of this Section 3.5 shall be available to Agent and each
Lender regardless of any possible contention of invalidity or inapplicability
with respect to the Applicable Law, regulation or condition.

 



 

 23

 

(b)          A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.5(a) when delivered to Borrower shall be conclusive absent manifest
error.

 

(c)          Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.5 shall not
constitute a waiver of Agent’s or such Lender’s right to demand such
compensation.

 

3.6          Gross Up for Taxes.

 

Any and all payments by or on account of any obligation of Borrower hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions and (iii) Borrower shall timely pay the full amount deducted to
the relevant Governmental Body in accordance with Applicable Law. Without
limiting the provisions of the foregoing, Borrower shall timely pay any Other
Taxes to the relevant Governmental Body in accordance with Applicable Law.

 

3.7          Withholding Tax Exemption.

 

(a)          Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrower and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
shall mean a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the
related statements and certifications as required under §1.1441-1(e)(2) and/or
(3) of the Regulations; a statement described in §1.871-14(c)(2)(v) of the
Regulations; or any other certificates under the Code or Regulations that
certify or establish the status of a payee or beneficial owner as a U.S. or
foreign person.

 



 

 24

 

(b)          Each Payee required to deliver to Borrower and Agent a valid
Withholding Certificate pursuant to Section 3.7(a) shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrower and
Agent two (2) additional copies of such Withholding Certificate (or a successor
form) on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrower or
Agent.

 

(c)          Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.7(b), Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

 

3.8          Survival of Obligations.

 

Borrower’s obligations and the indemnifications under this ARTICLE III shall
survive the termination of this Agreement.

 

ARTICLE IV

COLLATERAL; GENERAL TERMS

 

4.1          Security Interest in the Collateral.

 

To secure the prompt payment and performance of the Obligations to Agent and
each Lender and each other holder of the Obligations, Borrower hereby assigns,
pledges and grants to Agent for its benefit and for the ratable benefit of each
Lender and each other holder of any of the Obligations a continuing security
interest in and to and Lien on all of the Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located. Borrower
shall mark its books and records as may be necessary or appropriate to evidence,
protect and perfect Agent’s security interest and shall cause its financial
statements to reflect such security interest. Borrower shall promptly provide
Agent with written notice of all commercial tort claims promptly upon the
occurrence of any events giving rise to any such claim(s) (regardless of whether
legal proceedings have yet been commenced), such notice to contain a brief
description of the claim(s), the events out of which such claim(s) arose and the
parties against which such claims may be asserted and, if applicable in any case
where legal proceedings regarding such claim(s) have been commenced, the case
title with the applicable court. Upon delivery of each such notice, Borrower
shall be deemed to hereby grant to Agent a security interest and lien in and to
such commercial tort claims described therein and all proceeds thereof. Borrower
shall provide Agent with written notice promptly upon becoming the beneficiary
under any letter of credit or otherwise obtaining any right, title or interest
in any letter of credit rights, and at Agent’s request shall take such actions
as Agent may reasonably request for the perfection of Agent’s security interest
herein.

 



 

 25

 

4.2          Perfection of Security Interest.

 

(a)          Borrower shall take all action that may be necessary or desirable,
or that Agent may reasonably request, so as at all times to maintain the
validity, perfection, enforceability and priority of Agent’s security interest
in and Lien on the Collateral or to enable Agent to protect, exercise or enforce
its rights hereunder and in the Collateral, including, but not limited to, (i)
immediately discharging all Liens other than Permitted Encumbrances, (ii)
delivering to Agent, endorsed or accompanied by such instruments of assignment
as Agent may specify, and stamping or marking, in such manner as Agent may
specify, any and all chattel paper, instruments, investment property, letters of
credits and advices thereof and documents evidencing or forming a part of the
Collateral, (iii) entering into warehousing, lockbox and other custodial
arrangements reasonably satisfactory to Agent, and (iv) executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments, in each case in form and substance reasonably
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien. Agent is
hereby authorized to file financing statements or such other documents,
agreements or instruments as necessary in accordance with the Uniform Commercial
Code or such other Applicable Law. By its signature hereto, Borrower hereby
authorizes Agent to file against Borrower one or more financing continuation or
amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to Agent (which statements may have a description of
collateral which is broader than that set forth herein and which may describe
the Collateral as “all assets” or “all personal property”). All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrower’s Account as a Revolving
Advance and added to the Obligations, or, at Agent’s option, shall be paid to
Agent for its benefit and for the ratable benefit of Lenders immediately upon
demand.

 

(b)          If Borrower shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of
Infinity, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Interests, or otherwise in respect
thereof, Borrower shall accept the same as the agent of Agent and Lenders, hold
the same in trust for Agent and Lenders and deliver the same forthwith to Agent
in the exact form received, duly indorsed by Borrower to Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by Borrower and with, if Agent so requests, signature guaranteed, to be
held by Agent, subject to the terms hereof, as additional collateral security
for the Obligations. Any sums paid upon or in respect of the Equity Interests
that is or is required to be Collateral upon the liquidation or dissolution of
Infinity shall be paid over to Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of such Equity Interests, or any property shall
be distributed upon or with respect to such Equity Interests pursuant to the
recapitalization or reclassification of the capital of Infinity or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of Agent, be delivered to
Agent to be held by it hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Equity Interests that is or is required to be Collateral shall be
received by Borrower, Borrower shall, until such money or property is paid or
delivered to Agent, hold such money or property in trust for Agent and Lenders,
segregated from other funds of Borrower as additional collateral security for
the Obligations. Notwithstanding the foregoing, Borrower shall not be required
to pay over to Agent or deliver to Agent as Collateral any proceeds of any
liquidation or dissolution of Infinity, or any distribution of capital or
property in respect of any Equity Interests that is or is required to be
Collateral, to the extent that the proceeds thereof are applied toward
prepayment of the Obligations.

 



 

 26

 

(c)          Agent shall have no obligation with respect to the Collateral or
any other property held or received by it hereunder except to use reasonable
care in the custody thereof to the extent required by law. Agent may hold the
Collateral in the form in which it is received by it.

 

4.3          Pledged Interests.

 

(a)          Unless an Event of Default shall have occurred and be continuing
and Agent shall have given notice to Borrower of Agent’s intent to exercise its
corresponding rights pursuant to Section 4.3(b), Borrower shall be permitted to
receive all cash dividends paid in respect of the Pledged Interests paid in the
normal course of business of Infinity and consistent with past practice, and to
exercise all voting and corporate rights with respect to the Pledged Interests;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in Agent’s reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of this Agreement or any Other Document.

 

(b)          If an Event of Default shall occur and be continuing and Agent
shall give notice of its intent to exercise such rights to Borrower, Agent shall
have the right to receive any and all cash dividends, payments or other proceeds
paid in respect of the Pledged Interests and make application thereof to the
Obligations in the order set forth in Section 11.5, and any or all of the
Pledged Interests shall be registered in the name of Agent or its nominee, and
Agent or its nominee may thereafter exercise (x) all voting, limited liability
company and other rights pertaining to such Pledged Interests at any meeting of
members of Infinity or otherwise and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the structure of Infinity, or
upon the exercise by Borrower or Agent of any right, privilege or option
pertaining to such Pledged Interests, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Agent may determine), all without liability except to account
for property actually received by it, but Agent shall have no duty to Borrower
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 



 

 27

 

(c)          Borrower hereby authorizes and instructs Infinity to (i) comply
with any instruction received by it from Agent in writing that (x) states that
an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from Borrower, and Borrower agrees that Infinity shall be fully
protected in so complying, and (ii) unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Pledged Interests
directly to Agent.

 

(d)          Without the prior written consent of Agent, Borrower will not (i)
vote to enable, or take any other action to permit, Infinity to issue any Equity
Interests of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any Equity Interests of any
nature, unless such Equity Interests are delivered to Agent, concurrently with
the issuance thereof, to be held by Agent as Collateral, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Equity Interests that is or is required to be Collateral or proceeds
thereof, (iii) create, incur or permit to exist any Lien or option in favor of,
or any claim of any Person with respect to, any of the Equity Interests that is
or is required to be Collateral or proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of Borrower or
Agent to sell, assign or transfer any of the Pledged Collateral or proceeds
thereof.

 

(e)          Borrower, to the full extent permitted by law, hereby constitutes
and irrevocably appoints Agent (and any officer or agent of Agent, with full
power of substitution and revocation) as Borrower’s true and lawful
attorney-in-fact, in Borrower’s stead and in the name of Borrower or in the name
of Agent, to transfer, upon the occurrence and during the continuance of an
Event of Default, the Pledged Interests on the books of Infinity, in whole or in
part, to the name of Agent or such other entity or entities as Agent may
designate and, upon the occurrence and during the continuance of an Event of
Default, to take all such other and further actions as Borrower could have taken
with respect to the Pledged Interests which Agent in its absolute discretion
determines to be necessary or appropriate to accomplish the purposes of this
Agreement. The powers of attorney granted pursuant to this Agreement and all
authority hereby conferred are granted and conferred solely to protect Agent’s
interests in the Pledged Interests and shall not impose any duty upon the
attorney-in-fact to exercise such powers. Such powers of attorney are coupled
with an interest and shall be irrevocable prior to the payment in full of the
Obligations, and shall not be terminated prior thereto or affected by any act of
Borrower or by operation of law.

 

4.4          Disposition of Collateral.

 

Borrower will safeguard and protect all Collateral for Agent’s general account
and make no disposition of all or any part thereof, whether by sale, lease,
participation or otherwise.

 



 

 28

 

4.5          Preservation of Collateral.

 

Following the occurrence or continuance of an Event of Default, in addition to
the rights and remedies set forth in Section 11.1, Agent: (a) may at any time
take such steps as Agent deems necessary to protect Agent’s interest in and to
preserve the Collateral, including the hiring of such security guards or the
placing of other security protection measures as Agent may deem appropriate; (b)
may employ and maintain at any of Borrower’s premises a custodian who shall have
full authority to do all acts necessary to protect Agent’s interests in the
Collateral; and (c) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property. Borrower shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct. All of Agent’s expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations and Borrower shall be deemed to have requested such
Revolving Advance and Revolving Credit Lenders shall be unconditionally
obligated to fund their respective Ratable Shares of each such Revolving Advance
regardless of whether the conditions under Section 8.2 hereof have been
satisfied at such time.

 

4.6          Ownership of Collateral.

 

(a)          Each Policy was purchased by Borrower from the applicable Life
Settlement Provider pursuant to and in accordance with a Purchase and Sale
Agreement, the related Policy Documents and, if applicable, the related
Origination Agreement, and Borrower irrevocably acquired all legal and equitable
title to such Policy free and clear of any Liens other than Permitted
Encumbrances. Schedule 4.6(a) sets forth for each Policy with respect to which
Borrower has less than a 100% interest the co-owner of such Policy and the
amount of such co-owner’s interest in such Policy. True and correct copies of
each agreement pursuant to which each co-owner obtained its interest in the
applicable Policy have been delivered by Borrower to Agent.

 

(b)          Prior to the purchase by Borrower of each Policy, (i) Borrower
confirmed that the initial owner of such Policy had the requisite insurable
interest in the life of the Insured at the time of the original issuance of such
Policy, (ii) the seller of such Policy certified that prior to the execution of
the relevant Purchase and Sale Agreement, such seller verified with the
applicable issuing insurance company that the owner of, and beneficiary under,
such Policy, as recorded by the applicable issuing insurance company, is
consistent with that which is reflected in the applicable Policy File, (iii) the
seller of such Policy confirmed with the applicable issuing insurance company
that the carrier either has not received a collateral assignment granting a lien
on such Policy or that the only collateral assignment that has been filed is the
same as that reflected in the applicable Policy File and (iv) the consent to
such purchase of any beneficiary designated as “irrevocable” was obtained.

 

(c)          With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) Borrower shall be the sole owner of
and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the Collateral to Agent;
and, except for Permitted Encumbrances the Collateral shall be free and clear of
all Liens and encumbrances whatsoever; (ii) each document and agreement executed
by Borrower or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all respects; and (iii) all signatures
and endorsements of Borrower that appear on such documents and agreements shall
be genuine and Borrower shall have full capacity to execute same.

 



 

 29

 

(d)          (i) There is no location at which Borrower has any Collateral other
than those locations listed on Schedule 4.6(d); (ii) Schedule 4.6(d) sets forth
a correct and complete list as of the Closing Date of (A) each place of business
of Borrower and (B) the chief executive office of Borrower; and (iv) Schedule
4.6(d) sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all Real Property leased by Borrower,
together with the names and addresses of any landlords.

 

(e)          The Pledged Interests constitutes all the issued and outstanding
shares of all classes of the Equity Interests of Infinity owned by Borrower. All
such Pledged Interests have been duly and validly issued and are fully paid and
nonassessable. Borrower is the record and beneficial owner of, and has good and
marketable title to, the Pledged Interests pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement.

 

4.7          Defense of Agent’s and Lenders’ Interests.

 

Until (a) payment and performance in full of all of the Obligations and (b)
termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period Borrower shall not,
without Agent’s prior written consent, pledge, sell, assign, transfer, create or
suffer to exist a Lien upon or encumber or allow or suffer to be encumbered in
any way, except for Permitted Encumbrances, any part of the Collateral. Borrower
shall defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time upon the occurrence or continuance of an Event of
Default, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained. If Agent
exercises this right to take possession of the Collateral, Borrower shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Borrower shall, and Agent may, upon an Event of Default,
at its option, instruct all Persons receiving or holding cash, checks, documents
or instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into Borrower’s
possession, they, and each of them, shall be held by Borrower in trust as
Agent’s trustee, and Borrower will immediately deliver them to Agent in their
original form together with any necessary endorsement.

 

4.8          Books and Records.

 

Borrower shall (a) keep proper books of record and account in which full, true
and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs which books and records shall be kept at
Borrower’s principal place of business; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, advances and
investments and all other proper accruals, which should be set aside from such
earnings in connection with its business. All determinations pursuant to this
subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrower.

 



 

 30

 

4.9          Financial Disclosure.

 

Borrower hereby irrevocably authorizes and directs all accountants and auditors
employed by Borrower at any time during the Term to exhibit and deliver to Agent
and each Lender copies of any of Borrower’s financial statements, trial balances
or other accounting records of any sort in the accountant’s or auditor’s
possession, and to disclose to Agent and each Lender any information such
accountants may have concerning Borrower’s financial status and business
operations. Borrower hereby authorizes all Governmental Bodies to furnish to
Agent and each Lender copies of reports or examinations relating to Borrower,
whether made by Borrower or otherwise; however, Agent and each Lender will
attempt to obtain such information or materials directly from Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.

 

4.10          Compliance with Laws.

 

Subject to any other provisions hereof or of any Other Document which shall
expressly provide for a different standard as to any particular Applicable Laws,
Borrower shall comply with all Applicable Laws with respect to the Collateral or
any part thereof or to the operation of Borrower’s business. The assets of
Borrower at all times shall be maintained in accordance with the requirements of
all insurance carriers which provide insurance with respect to the assets of
Borrower so that such insurance shall remain in full force and effect.

 

4.11          Inspection of Premises.

 

At all reasonable times and from time to time as Agent shall elect in its sole
discretion Agent and each Lender shall have full access to and the right to
audit, check, inspect and make abstracts and copies from Borrower’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of Borrower’s business. Agent, any Lender and their agents may
enter upon any of Borrower’s premises at any time during business hours and at
any other reasonable time, and from time to time, for the purpose of inspecting,
auditing and evaluating the Collateral and any and all records pertaining
thereto and the operation of Borrower’s business and discussing the affairs,
finances and business of Borrower with any officers and directors of Borrower or
with the Accountants. Borrower shall be liable for the costs and expenses of any
collateral evaluations/field exams/analyses.

 



 

 31

 

4.12          Insurance.

 

The assets and properties of Borrower at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets and properties of Borrower so that such
insurance shall remain in full force and effect. Borrower shall bear the full
risk of any loss of any nature whatsoever with respect to the Collateral. At
Borrower’s own cost and expense in amounts and with carriers acceptable to
Agent, Borrower shall (a) keep all their insurable properties and properties in
which Borrower has an interest insured against the hazards of fire, flood,
sprinkler leakage, those hazards covered by extended coverage insurance and such
other hazards, and for such amounts, as is customary in the case of companies
engaged in businesses similar to Borrower’s including business interruption
insurance; (b) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to Borrower insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of Borrower either directly or through authority to draw
upon such funds or to direct generally the disposition of such assets; (c)
maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (d) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which Borrower is engaged in business; (e) furnish
Agent with (i) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof at least thirty (30) days before any expiration
date, and (ii) appropriate loss payable endorsements in form and substance
satisfactory to Agent, naming Agent as a lender loss payee as its interests may
appear with respect to all insurance coverage referred to in clause (a) and as
an additional insured as its interest may appear with respect to all insurance
coverage referred to in clause (c) above and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent. In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and Borrower to make payment for such loss to Agent
and not to Borrower and Agent jointly. If any insurance losses are paid by
check, draft or other instrument payable to Borrower and Agent jointly, Agent
may endorse Borrower’s names thereon and do such other things as Agent may deem
advisable to reduce the same to cash. If any payment for such loss is made to a
Borrower and not Agent, Borrower shall turn over such payment to Agent. Agent is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clauses (a) and (b) above. All loss recoveries received by Agent
upon any such insurance may be applied to the Obligations, in such order as
Agent in its sole discretion shall determine. Any surplus shall be paid by Agent
to Borrower or applied as may be otherwise required by law. Any deficiency
thereon shall be paid by Borrower to Agent, on demand.

 

4.13          Failure to Pay Insurance.

 

If Borrower fail to obtain insurance as hereinabove provided, or to keep the
same in force, Agent, if Agent so elects, may obtain such insurance and pay the
premium therefor on behalf of Borrower, and charge Borrower’s Account therefor
as a Revolving Advance and such expenses so paid shall be part of the
Obligations and Borrower shall be deemed to have requested such Revolving
Advance and Revolving Credit Lenders shall be unconditionally obligated to fund
their respective Ratable Shares of each such Revolving Advance regardless of
whether the conditions under Section 8.2 have been satisfied at such time.

 



 

 32

 

4.14          Payment of Taxes.

 

Borrower will pay, when due, all taxes, assessments and other Charges lawfully
levied or assessed upon Borrower or any of the Collateral including real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes, except to
the extent such taxes, assessments and other Charges are Properly Contested. If
any tax by any Governmental Body is or may be imposed on or as a result of any
transaction between Borrower and Agent or any Lender which Agent or any Lender
may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Borrower pay the
taxes, assessments or other Charges and Borrower hereby indemnify and hold Agent
and each Lender harmless in respect thereof. The amount of any payment by Agent
under this Section 4.14 shall be charged to Borrower’s Account as a Revolving
Advance and added to the Obligations and Borrower shall be deemed to have
requested such Revolving Advance and Revolving Credit Lenders shall be
unconditionally obligated to fund their respective Ratable Shares of each such
Revolving Advance regardless of whether the conditions under Section 8.2 have
been satisfied at such time, and until Borrower shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent that due
provision for the payment thereof has been made), Agent may hold without
interest any balance standing to Borrower’s credit and Agent shall retain its
security interest in and Lien on any and all Collateral held by Agent.

 

4.15          Payment of Leasehold Obligations.

 

Borrower shall at all times pay, when and as due, its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect and, at Agent’s request will provide evidence of having done
so.

 

4.16          Payment of Premiums.

 

Borrower shall cause all premiums on each Policy to be paid at least three (3)
Business Days prior to the last date on which the failure to make such payment
would cause or permit the Obligor or any other Person to cause such Policy to
terminate. Borrower will promptly notify Agent in the event there are
insufficient funds to pay any such premium in full prior to such third (3rd)
day.

 

4.17          Exculpation of Liability.

 

Nothing herein contained shall be construed to constitute Agent or any Lender as
Borrower’s agent for any purpose whatsoever, nor shall Agent or any Lender be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof. Neither Agent nor any Lender, whether by anything herein or
in any assignment or otherwise, assume any of Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by Borrower of
any of the terms and conditions thereof unless Agent or any Lender in the
exercise of its rights hereunder takes steps to perform any of Borrower’s
obligations under any contract or agreement, in such event Agent or any Lender
shall be liable for its gross negligence or willful misconduct.

 



 

 33

 

4.18          Environmental Matters.

 

(a)          Borrower shall ensure that all of its operations and businesses
conducted on the Real Property owned or leased by Borrower remains in compliance
with all Environmental Laws and they shall not place or permit to be placed any
Hazardous Substances on any Real Property except as permitted by Applicable Law
or appropriate governmental authorities.

 

(b)          Borrower shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.

 

(c)          Borrower shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Borrower shall use their best efforts to obtain certificates of disposal, such
as hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrower in connection with the
transport or disposal of any Hazardous Waste generated at the Real Property.

 

(d)          In the event Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrower
shall, within five (5) Business Days, give written notice of the same to Agent
detailing facts and circumstances of which Borrower is aware giving rise to the
Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the
Collateral and is not intended to create nor shall it create any obligation upon
Agent or any Lender with respect thereto.

 

(e)          Borrower shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by Borrower to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between Borrower and the Authority regarding such claims to Agent
until the claim is settled. Borrower shall promptly forward to Agent copies of
all documents and reports concerning a Hazardous Discharge at the Real Property
that Borrower is required to file under any Environmental Laws. Such information
is to be provided solely to allow Agent to protect Agent’s security interest in
and Lien on the Collateral.

 



 

 34

 

(f)          Borrower shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral to any Lien. If
Borrower shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or Borrower shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (A) give such notices or (B) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate shall be paid upon demand by Borrower, and until paid shall be
added to and become a part of the Obligations secured by the Liens created by
the terms of this Agreement or any other agreement between Agent, any Lender and
Borrower.

 

(g)          Borrower shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge caused
by Borrower, the presence of any Hazardous Substances used by Borrower (except
for such quantities as are handled in accordance with all applicable
manufacturer’s instructions and governmental regulations and in proper storage
containers and as are necessary for the operation of the commercial business of
Borrower or of its tenants). Borrower’s obligations under this Section 4.18
shall arise upon the discovery of the presence of any Hazardous Substances at
the Real Property, whether or not any federal, state, or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Substances. Borrower’s obligation and the indemnifications hereunder
shall survive the termination of this Agreement.

 

4.19          Financing Statements.

 

Except as respects the financing statements filed by Agent, no financing
statement covering any of the Collateral or any proceeds thereof is on file with
the Secretary of State of the State of Nevada.

 

4.20          Appraisals.

 

Agent may, in its sole discretion, exercised in a commercially reasonable
manner, at any time after the Closing Date, after providing adequate notice to
Borrower consisting of not less than five (5) Business Days, engage the services
of an independent appraisal firm or firms of reputable standing, satisfactory to
Agent, for the purpose of appraising the then current values of the Policies,
and Borrower shall provide the employees and agents of such appraisal firms with
access to the business premises and Policies to conduct such appraisals in the
same manner as Borrower are obligated to provide access to Agent for inspections
and collateral evaluations under Section 4.11 and Borrower shall be liable for
Agent’s costs and expenses in connection with such appraisals.

 



 

 35

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Authority.

 

Borrower has full power, authority and legal right to enter into this Agreement
and the Other Documents and to perform all its Obligations hereunder and
thereunder. This Agreement and the Other Documents have been duly executed and
delivered by Borrower, and this Agreement and the Other Documents constitute the
legal, valid and binding obligation of Borrower enforceable in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, are not
in contravention of law or the terms of Borrower’s Organizational Documents or
of any material agreement or undertaking to which Borrower is a party or by
which Borrower is bound, (b) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Body, (c) will
not require the Consent of any Governmental Body or any other Person, except
those Consents set forth on Schedule 5.1, all of which will have been duly
obtained, made or compiled prior to the Closing Date and which are in full force
and effect and (d) will not conflict with, nor result in any breach in any of
the provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of Borrower under the
provisions of any Organizational Document, any material agreement or other
instrument to which Borrower is a party or by which it or its property is a
party or by which it may be bound.

 

5.2          Formation and Qualification.

 

Borrower is duly formed and in good standing under the laws of the State of
Nevada and is qualified to do business and is in good standing in the states
indicated on Schedule 5.2 which constitute all states in which qualification and
good standing are necessary for Borrower to conduct it business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect. Borrower has delivered to Agent true and
complete copies of its Organizational Documents and will promptly notify Agent
of any amendment or changes thereto.

 



 

 36

 

5.3          Survival of Representations and Warranties.

 

All representations and warranties of Borrower contained in this Agreement and
the Other Documents shall be true at the time of Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

5.4          Tax Returns.

 

Borrower’s federal tax identification number is set forth on Schedule 5.4.
Except as set forth on Schedule 5.4, Borrower has filed all federal, state and
local tax returns and other reports they are required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable. To the best of Borrower’s knowledge, the provision for taxes on the
books of Borrower are adequate for all years not closed by applicable statutes,
and for its current fiscal year, and Borrower have no knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books.

 

5.5          Entity Name and Locations.

 

Except as set forth on Schedule 5.5, Borrower has not been known by any other
name in the past five years, nor has Borrower been the surviving corporation of
a merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.

 

5.6          O.S.H.A. and Environmental Compliance.

 

(a)          Borrower has duly complied with, and its facilities, business,
assets, property, leaseholds, Real Property and Equipment are in compliance in
all material respects with, the provisions of the Federal Occupational Safety
and Health Act, the Environmental Protection Act, RCRA and all other
Environmental Laws; there have been no outstanding citations, notices or orders
of non-compliance issued to Borrower or relating to its business, assets,
property or leaseholds under any such laws, rules or regulations.

 

(b)          Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.

 

(c)          (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any Real Property including any premises
leased by Borrower; (ii) to the best of Borrower’s knowledge, there are no
underground storage tanks or polychlorinated biphenyls on the Real Property
including any premises leased by Borrower; (iii) to the best of Borrower’s
knowledge, the Real Property including any premises leased by Borrower has never
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iv) to the best of Borrower’s knowledge, no Hazardous Substances are present on
the Real Property including any premises leased by Borrower, excepting such
quantities as are handled in accordance with all applicable manufacturer’s
instructions and governmental regulations and in proper storage containers and
as are necessary for the operation of the commercial business of Borrower or of
its tenants.

 



 

 37

 

5.7          Financial Condition; No Litigation, Violation, Indebtedness or
Default.

 

(a)          After giving effect to the Transactions and the funding of
Revolving Advances on the Closing Date, Borrower will be able to pay its debts
as they mature, will have capital sufficient to carry on its business and all
businesses in which it is about to engage, and (i) as of the Closing Date, the
fair value of its assets is in excess of the amount of its liabilities and (ii)
subsequent to the Closing Date, the fair saleable value of its assets will be in
excess of the amount of its liabilities.]

 

(b)          Except as set forth on Schedule 5.7, Borrower has no (i) pending
or, to the best of Borrower’s knowledge, threatened litigation, arbitration,
actions or proceedings which involve the possibility of having a Material
Adverse Effect or challenging Borrower’s ownership or beneficiary status with
respect to any Policy, and (ii) liabilities or indebtedness for borrowed money
other than the Obligations.

 

(c)          Borrower is not in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.

 

(d)          Borrower does not maintain and is not required to contribute to any
Plan.

 

5.8          Licenses and Permits.

 

Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or propose to conduct business.

 

5.9          Default of Indebtedness.

 

Borrower is not in default in the payment of (i) any premiums on the Policies or
(ii) the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.

 

5.10          No Default.

 

Borrower is not in default in the payment or performance of any of its
contractual obligations and no Default or Event of Default has occurred.

 

5.11          No Burdensome Restrictions.

 

Borrower is not a party to any contract or agreement the performance of which
could have a Material Adverse Effect. Borrower has heretofore delivered to Agent
true and complete copies of all material contracts to which it is a party or to
which it or any of its properties is subject. Borrower has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

 



 

 38

 

5.12          Margin Regulations.

 

Borrower is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. No part
of the proceeds of any Advance will be used for “purchasing” or “carrying”
“margin stock” as defined in Regulation U of such Board of Governors.

 

5.13          Financial Condition; No Material Adverse Change.

 

Borrower has heretofore furnished to Lenders its consolidated balance sheet and
consolidated statements of operations, equity and cash flows (i) as of and for
the fiscal year ended August 31, 2011, reported on by Marcum LLP, independent
public accountants, and (ii) as of and for the fiscal quarter ended May 31,
2012, certified by a financial officer of Borrower. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Borrower and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP subject, in the case of
the statements referred to in clause (ii) above, to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since May 31, 2012.

 

5.14          Disclosure.

 

No representation or warranty made by Borrower in this Agreement or in any
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading.
There is no fact known to Borrower which Borrower has not disclosed to Agent in
writing with respect to the transactions contemplated by this Agreement which
could reasonably be expected to have a Material Adverse Effect.

 

5.15          Conflicting Agreements.

 

No provision of any mortgage, indenture, contract, agreement, judgment, decree
or order binding on Borrower or affecting the Collateral conflicts with, or
requires any Consent which has not already been obtained to, or would in any way
prevent the execution, delivery or performance of, the terms of this Agreement
or the Other Documents.

 

5.16          Application of Certain Laws and Regulations.

 

Borrower is not subject to any law, statute, rule or regulation which regulates
the incurrence of any Indebtedness.

 



 

 39

 

5.17          Business and Property of Borrower.

 

Upon and after the Closing Date, Borrower does not propose to engage in any
business other than that engaged in by it or any of its Subsidiaries immediately
prior to and on the Closing Date.

 

5.18          Anti-Terrorism Laws.

 

(a)          General. Neither Borrower nor any Affiliate of Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b)          Executive Order No. 13224. Neither Borrower nor any Affiliate of
Borrower or its respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;

 

(ii)          a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)          a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 

(vi)          a Person or entity who is affiliated or associated with a Person
or entity listed above.

 

Neither Borrower nor, to the knowledge of Borrower, any of its agents acting in
any capacity in connection with the Advances or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

 



 

 40

 

5.19          Trading with the Enemy.

 

Borrower has not engaged, nor does it intend to engage, in any business or
activity prohibited by the Trading with the Enemy Act.

 

5.20          Equity Interests.

 

The authorized and outstanding Equity Interests of Borrower, and each legal and
beneficial holder thereof as of the Closing Date, is as set forth on Schedule
5.20. All of the Equity Interests of Borrower have been duly and validly
authorized and issued and are fully paid and non-assessable and have been sold
and delivered to the holders hereof in compliance with, or under valid exemption
from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities. Except for the
rights and obligations set forth on Schedule 5.20, there are no subscriptions,
warrants, options, calls, commitments, rights or agreement by which Borrower or
any of the shareholders of Borrower is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of Borrower. Except as
set forth on Schedule 5.20, Borrower has not issued any securities convertible
into or exchangeable for shares of its Equity Interests or any options, warrants
or other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

 

5.21          Commercial Tort Claims.

 

Borrower is not a party to any commercial tort claims except as set forth on
Schedule 5.21 (which Schedule 5.21 may be updated at any time and from time to
time with the prior written consent of Agent).

 

5.22          Letter of Credit Rights.

 

Borrower does not have any letter of credit rights, except as set forth on
Schedule 5.22 (which Schedule 5.22 may be updated at any time and from time to
time with the prior written consent of Agent).

 

5.23          Material Contracts.

 

Set forth on Schedule 5.23 (which Schedule 5.23 may be updated at any time and
from time to time with the prior written consent of Agent), as updated from time
to time, is a complete and accurate list of all Material Contracts of Borrower.
All of the Material Contracts are in full force and effect, and no material
defaults currently exist thereunder.

 

5.24          SEC Documents, Financial Statements.

 

The common stock of Borrower is registered pursuant to Section 12(b) or 12(g) of
the Exchange Act, and Borrower has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the “Commission Documents”).  Each Commission Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder and other federal, state and local laws, rules
and regulations applicable to such documents, and the Commission Documents do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of Borrower
included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of Borrower and its Subsidiaries as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 



 

 41

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Borrower shall, until payment in full of the Obligations and termination of this
Agreement:

 

6.1          Payment of Fees.

 

Pay to Agent on demand all usual and customary fees and expenses which Agent
incurs in connection with the forwarding of Advance proceeds. Agent may, without
making demand, charge Borrower’s Account for all such fees and expenses.

 

6.2          Conduct of Business and Maintenance of Existence and Assets.

 

(a)          Conduct continuously and operate actively its business according to
good business practices and maintain all of their properties useful or necessary
in its business in good working order and condition (reasonable wear and tear
excepted and except as may be disposed of in accordance with the terms of this
Agreement); (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business; and (c) make all such reports and pay all such franchise and other
taxes and license fees and do all such other acts and things as may be lawfully
required to maintain its rights, licenses, leases, powers and franchises under
the laws of the United States or any political subdivision thereof.

 

6.3          Violations.

 

Promptly notify Agent in writing of any violation of any law, statute,
regulation or ordinance of any Governmental Body, or of any agency thereof,
applicable to Borrower.

 



 

 42

 

6.4          Execution of Supplemental Instruments.

 

Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may request, in
order that the full intent of this Agreement may be carried into effect.

 

6.5          Payment of Indebtedness.

 

Pay, discharge or otherwise satisfy at or before maturity (subject, where
applicable, to specified grace periods and, in the case of the trade payables,
to normal payment practices) all its obligations and liabilities of whatever
nature, except when the amount or validity thereof is currently being Properly
Contested.

 

6.6          Standards of Financial Statements.

 

Cause all financial statements referred to in Sections 9.5, 9.6, 9.7 and 9.8 as
to which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

 

6.7          Compliance With Asset Documents and Operating Policies and
Practices.

 

Borrower shall timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Policy Documents related to the Policies.

 

6.8          Perfection of Security Interest in Policies.

 

Borrower shall, not later than twenty (20) days after the Closing Date (or such
later date as Agent shall agree in its sole discretion), take all actions
reasonably necessary with respect to each Policy to cause Agent to have, for its
benefit and the benefit of Lenders, a valid and perfected first priority
security interest in such Policy, including, without limitation, the delivery to
Agent of (i) the applicable Obligor’s acknowledgement and consent to Agent’s
security interest, in such form as Agent and the applicable Obligor shall
approve, and (ii) the consent to the assignment of such security interest to
Agent of any beneficiary designated as “irrevocable” with respect to such
Policy.

 

6.9          Registration and Listing.

 

Borrower shall comply in all respects with its reporting and filing obligations
under the Exchange Act and to not take any action or file any document (whether
or not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act.

 



 

 43

 

ARTICLE VII

NEGATIVE COVENANTS

 

Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement:

 

7.1          Merger, Consolidation, Acquisition and Sale of Assets.

 

(a)          Enter into any merger, consolidation or other reorganization with
or into any other Person or without the prior consent of Agent, acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with any of them.

 

(b)          Sell, lease, transfer or otherwise dispose of any of their
properties or assets.

 

7.2          Creation of Liens.

 

Create or suffer to exist any Lien upon or against any of its property or assets
now owned or hereafter acquired, except Permitted Encumbrances.

 

7.3          Guarantees.

 

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or Guaranty thereof or otherwise (other than to Lenders) except he
endorsement of checks in the Ordinary Course of Business.

 

7.4          Investments.

 

Purchase or acquire obligations or Equity Interests of, or any other interest
in, or make any investment in, any Person after the date hereof, except Borrower
may make addition investments in Infinity provided that the aggregate amount of
such investments, together with any loans, advances and extensions of credit
made by Borrower to Infinity, shall not exceed $500,000.

 

7.5          Loans.

 

Make advances, loans or extensions of credit to any Person, except that Borrower
shall be permitted to make advances, loans and extensions of credit to Infinity
provided that the aggregate amount of such loans, advances and extensions of
credit, together with any investment made by Borrower in Infinity, shall not
exceed $500,000.

 

7.6          Capital Expenditures.

 

Contract for, purchase or make any expenditure or commitments for Capital
Expenditures.

 



 

 44

 

7.7          Dividends and Distributions; Other Payments.

 

(a)          Pay or make any distribution on any Equity Interests of Borrower or
apply any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interests, or of any options to purchase or acquire any
such Equity Interests of Borrower, or make any payments of management fees.

 

7.8          Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness except in respect of
Indebtedness to Agent and Lenders under this Agreement and the Other Documents.

 

7.9          Nature of Business.

 

Substantially change the nature of the business in which it is presently
engaged, nor purchase or invest, directly or indirectly, in any assets or
property other than in the Ordinary Course of Business for assets or property
which are useful in, necessary for and are to be used in its business as
presently conducted.

 

7.10          Transactions with Affiliates.

 

Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except for transactions disclosed to Agent in writing,
which are in the Ordinary Course of Business, on an arm’s-length basis on terms
and conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate.

 

7.11          Leases.

 

Enter as lessee into any lease arrangement for real or personal property.

 

7.12          Subsidiaries.

 

(a)          Form or acquire any Subsidiary after the Closing Date.

 

(b)          Enter into any partnership, joint venture or similar arrangement.

 

7.13          Fiscal Year and Accounting Changes.

 

Change its fiscal year from a fiscal year ending on or about December 31 or make
any change (i) in accounting treatment and reporting practices except as
required by GAAP or (ii) in tax reporting treatment except as required by law.

 

7.14          Pledge of Credit.

 

Now or hereafter pledge Agent’s or any Lender’s credit on any purchases or for
any purpose whatsoever or use any portion of any Advance for a purpose not
described in Section 2.10.

 



 

 45

 

7.15          Amendment of Organizational Documents.

 

Either (i) amend, modify or waive any term or material provision of its
Organizational Documents or adopt any resolution which would have the effect of
diminishing the rights of Agent or Lenders under this Agreement or any Other
Document, or (ii) amend or modify any term or provision of its Organizational
Documents or take any other action that would have the effect of changing (1)
its legal name as reflected in its Organizational Documents filed of public
record in its jurisdiction of organization, (2) its form of legal entity (e.g.,
converting from a corporation to a limited liability company or vice versa), or
(3) its jurisdiction of organization or become (or attempt or purport to become)
organized in more than one jurisdiction, in any case under this clause (ii)
without first (x) giving at least thirty (30) days prior written notice of such
intended change to Agent and (y) having received from Agent confirmation that
Agent shall have taken all steps necessary for Agent to continue the perfections
of and protect the enforceability and priority of its Liens in the Collateral
belonging to Borrower and in the Equity Interests of Borrower.

 

7.16          ERISA Plans.

 

Maintain or become obligated to contribute to any Plan.

 

7.17          Prepayment of Indebtedness.

 

At any time, prepay, repurchase, redeem, retire or otherwise acquire, or make
any payment on account of any principal of, interest on or premium payable in
connection with the prepayment or redemption of, any Indebtedness (other than
Indebtedness owed to the Lender under this Agreement or the Other Documents).

 

7.18          Anti-Terrorism Laws.

 

(a)          Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

 

(b)          Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.

 

(c)          Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Agent and Lenders
any certification or other evidence requested from time to time by Agent or any
Lender confirming Borrower’s compliance with this Section.

 

7.19          Restrictive Agreements. Enter into or otherwise permit itself or
its assets to be come bound by any contract, instrument or other agreement which
would prohibit or limit the ability of Borrower to make any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its Equity Interests.

 

7.20          Trading with the Enemy Act.

 

Engage in any business or activity in violation of the Trading with the Enemy
Act.

 



 

 46

 

7.21          Additional Negative Pledges.

 

Create or otherwise cause or suffer to exist or become effective, directly or
indirectly, (i) any prohibition or restriction (including any agreement to
provide equal and ratable security to any other Person in the event a Lien is
granted to or for the benefit of Agent and Lenders) on the creation or existence
of any Lien upon the assets of Borrower, other than Permitted Encumbrances, or
(ii) any contractual obligation which may restrict or inhibit Agent’s rights or
ability to sell or otherwise dispose of the Collateral or any part thereof after
the occurrence of an Event of Default.

 

ARTICLE VIII

CONDITIONS PRECEDENT

 

8.1          Conditions to Initial Advances. The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent, provided that
Lenders may, in their sole discretion, elect not to make an Advance if the
conditions set forth below are satisfied or waived:

 

(a)          Other Documents. Agent shall have received the executed Other
Documents, all in form and substance satisfactory to Agent;

 

(b)          Closing Certificate. Agent shall have received a closing
certificate signed by the Secretary or Assistant Secretary of Borrower, dated as
of the date hereof, stating that (i) all representations and warranties set
forth in this Agreement and the Other Documents are true and correct on and as
of such date, and (ii) on such date no Default or Event of Default has occurred
or is continuing;

 

(c)          Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement or any
Other Document or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral or the collateral described in
any Other Document shall have been properly filed, registered or recorded in
each jurisdiction in which the filing, registration or recordation thereof is so
required or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto;

 

(d)          Secretary’s Certificates, Authorizing Resolutions and Good
Standings. Agent shall have received a certificate of the Secretary or Assistant
Secretary of Borrower in form and substance satisfactory to Agent dated as of
the Closing Date which shall certify (i) copies of resolutions in form and
substance reasonably satisfactory to Agent, of the board of directors of
Borrower authorizing (x) the execution, delivery and performance of this
Agreement and each Other Document to which Borrower is a party (including
authorization of the incurrence of indebtedness, borrowing of Revolving Advances
and Term Loan), and (y) the granting by Borrower of the security interests in
and liens upon the Collateral to secure all of the Obligations (and such
certificate shall state that such resolutions have not been amended, modified,
revoked or rescinded as of the date of such certificate), (ii) the incumbency
and signature of the officers of Borrower authorized to execute this Agreement
and the Other Documents, (iii) copies of the Organizational Documents of
Borrower as in effect on such date, complete with all amendments thereto, and
(iv) the good standing (or equivalent status) of Borrower in its jurisdiction of
organization and each applicable jurisdiction where the conduct of Borrower’s
business activities or the ownership of its properties necessitates
qualification, as evidenced by good standing certificate(s) (or the equivalent
thereof issued by any applicable jurisdiction) dated not more than thirty (30)
days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each such jurisdiction;

 



 

 47

 

(e)          Legal Opinion. Agent shall have received the executed legal
opinions of counsel to Borrower, in form and substance satisfactory to Agent,
which shall cover such matters incident to the transactions contemplated by this
Agreement and the Other Documents, as Agent may reasonably require and Borrower
hereby authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 

(f)          No Litigation. No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened against
Borrower (A) in connection with this Agreement, the Other Documents, or any of
the transactions contemplated hereby or thereby and which, in the reasonable
opinion of Agent, is deemed material or (B) which could, in the reasonable
opinion of Agent, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to Borrower or
the conduct of its business or inconsistent with the due consummation of the
transactions contemplated by this Agreement or the Other Documents shall have
been issued by any Governmental Body;

 

(g)          Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Agent, of the Policies;

 

(h)          Fees. Agent shall have received all fees and expenses, including
fees and expenses of counsel to Agent and Lenders, payable to Agent and Lenders
on or prior to the Closing Date hereunder;

 

(i)          Insurance. Agent shall have received in form and substance
satisfactory to Agent, (i) evidence that adequate insurance, including without
limitation, casualty and liability insurance, required to be maintained under
this Agreement is in full force and effect, (ii) insurance certificates issued
by Borrower’s insurance broker containing such information regarding Borrower’s
casualty and liability insurance policies as Agent shall request and naming
Agent as an additional insured, lenders loss payee and/or mortgagee, as
applicable, and (iii) loss payable endorsements issued by Borrower’s insurer
naming Agent as lenders loss payee and mortgagee (as to casualty/business
interruption insurance and additional insured, as to liability), as applicable;

 

(j)          Payment Instructions. Agent shall have received written
instructions from Borrower directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

 

(k)          Consents. Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;

 

(l)          No Adverse Material Change. (i) Since December 31, 2011, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;

 

(m)          Compliance with Laws. Agent shall be reasonably satisfied that
Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act; and

 

(n)          Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.

 

8.2          Conditions to Each Advance. The agreement of Lenders to make any
Advances requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made, provided that Lenders may, in their sole discretion, elect
not to make an Advance if the conditions set forth below are satisfied or
waived:

 

(a)          Representations and Warranties. Each of (x) the representations and
warranties made by Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and (y) each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement, shall be true and
correct in all respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date, in which case such representation or
warranty shall have been true and correct in all respects on such date); and

 

(b)          No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date.

 

Each request for an Advance by Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 



 

 48

 

ARTICLE IX

INFORMATION AS TO BORROWERS

 

Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

9.1          Disclosure of Material Matters.

 

Immediately upon learning thereof, report to Agent all matters materially
affecting the value, enforceability or collectability of any portion of the
Collateral.

 

9.2          Environmental Reports.

 

Furnish Agent, concurrently with the delivery of the financial statements
referred to in Section 9.5, a Compliance Certificate signed by the President (or
such other officer permitted to execute the Compliance Certificate) of Borrower
stating, to the best of his/her knowledge, that Borrower is in compliance in all
material respects with all federal, state and local Environmental Laws. To the
extent Borrower is not in compliance with the foregoing laws, the Compliance
Certificate shall set forth with specificity all areas of non compliance and the
proposed action the Borrower will implement in order to achieve full compliance.

 

9.3          Litigation.

 

Promptly notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting Borrower, whether or not the claim is
covered by insurance, and of any litigations, suit or administrative proceeding,
which in any such case affects the Collateral or which could reasonably be
expected to have a Material Adverse Effect.

 

9.4          Material Occurrences.

 

Promptly notify Agent in writing upon obtaining knowledge of the occurrence of
(a) any Event of Default or Default; (b) any event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of Borrower as of the date
of such statements; and (c) any other development in the business or affairs of
Borrower which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrower proposes to
take with respect thereto.

 

9.5          Annual Financial Statements.

 

Furnish Agent within ninety (90) days after the end of each fiscal year of
Borrower, audited, consolidated and consolidating financial statements of
Borrower and its Subsidiaries including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and accompanied by a
report and opinion (which report and opinion shall be prepared in accordance
with generally accepted auditing standards) of an independent certified public
accounting firm selected by Borrower and satisfactory to Agent (the
“Accountants”). In addition, the reports shall be accompanied by a Compliance
Certificate.

 



 

 49

 

9.6          Quarterly Financial Statements.

 

Furnish Agent within forty-five (45) days after the end of each fiscal quarter,
unaudited consolidated and consolidating balance sheet of Borrower and unaudited
consolidated and consolidating statements of income and stockholders’ equity and
cash flow of Borrower reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrower’s business. The reports shall
be accompanied by a Compliance Certificate regarding the quarter then ended.

 

9.7          Other Reports.

 

Furnish Agent as soon as available, but in any event within (i) ten (10) days
after the issuance thereof, with copies of such financial statements, reports
and returns as Borrower shall send to its stockholders and (ii) five (5) days
after the same are sent, copies of all reports filed on Form 8-K, Form 10-Q and
Form 10-K that Borrower may make to, or file with, the SEC.

 

9.8          Additional Information.

 

Furnish Agent with such additional information as Agent shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement and the Other Documents have been complied with
by Borrower including, without the necessity of any request by Agent, (a) copies
of all environmental audits and reviews, (b) at least thirty (30) days prior
thereto, notice of Borrower’s opening of any new office or place of business or
Borrower’s closing of any existing office or place of business.

 

9.9          Notice of Suits, Adverse Events.

 

Furnish Agent with prompt written notice of (i) any lapse or other termination
of any Consent issued to Borrower by any Governmental Body or any other Person
that is material to the operation of Borrower’s business, (ii) any refusal by
any Governmental Body or any other Person to renew or extend any such Consent;
and (iii) copies of any periodic or special reports filed by Borrower with any
Governmental Body or Person, and (iv) copies of any material notices and other
material communications from any Governmental Body or Person which specifically
relate to Borrower.

 

9.10          Additional Documents.

 

Execute and deliver to Agent, upon request, such documents and agreements as
Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.

 



 

 50

 

ARTICLE X

EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1          Nonpayment.

 

Failure by Borrower to pay any principal or interest on the Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay, or failure to pay when due
any other liabilities or make any other payment, fee or charge provided for
herein or in any Other Document when due;

 

10.2          Breach of Representation.

 

Any representation or warranty made or deemed made by Borrower in this
Agreement, any Other Document or any related agreement or in any certificate,
document or financial or other statement furnished at any time in connection
herewith or therewith shall prove to have been misleading in any material
respect on the date when made or deemed to have been made;

 

10.3          Financial Information.

 

Failure by Borrower to (i) furnish financial information or other reports
required under ARTICLE IX when due, (ii) furnish financial information or other
reports either required to be delivered with request under any other section
hereof and/or requested by Agent in accordance herewith within a commercially
reasonable period of time after delivery thereof is required hereunder or such
request is made (as applicable), or (ii) permit the inspection of its books or
records or Collateral or access for appraisals in accordance with the terms
hereof;

 

10.4          Judicial Actions.

 

Issuance of a notice of Lien, levy, assessment, injunction or attachment against
any Collateral which is not stayed or lifted within thirty (30) days;

 

10.5          Noncompliance.

 

Except as otherwise provided for in Sections 10.1, 10.3 and 10.5, (i), failure
or neglect of Borrower or any Person to perform, keep or observe any term,
provision, condition or covenant herein contained, or contained in any Other
Document or any other agreement or arrangement, now or hereafter entered into
between Borrower or any Guarantor or such Person, and Agent or any Lender, or
(ii) failure or neglect of Borrower or any Person to perform, keep or observe
any term, provision, condition or covenant contained in Sections 4.7, 4.8, 4.10,
6.1, 6.3, 6.4 or 9.3 which is not cured within ten (10) days from the occurrence
of such failure or neglect.

 

10.6          Judgments.

 

Any judgment or judgments, writ(s), order(s) or decree(s) for the payment of
money are rendered against Borrower or any Guarantor and (i) action shall be
legally taken by any judgment creditor to levy upon assets or properties of
Borrower or any Guarantor to enforce any such judgment, or, (ii) there shall be
any period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect, or (iii) any Liens arising by virtue of the rendition, entry or issuance
of such judgment upon assets or properties of Borrower or any Guarantor shall be
senior to any Liens in favor of Agent on such assets or properties; provided
that no such judgment, writ, order or decree shall constitute an Event of
Default if Borrower or such Guarantor, as applicable, are contesting such
judgment, writ, order or decree in good faith and established reserves
satisfactory to Agent acting in a commercially reasonable manner;

 



 

 51

 

10.7          Bankruptcy.

 

Borrower or Guarantor or any Subsidiary of a Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent (including by entry of any order for relief in any
involuntary bankruptcy or insolvency proceeding commenced against it), (v) file
a petition seeking to take advantage of any other law providing for the relief
of debtors, (vi) acquiesce to, or fail to have dismissed, within forty-five (45)
days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;

 

10.8          Inability to Pay.

 

Borrower or Guarantor or any Subsidiary of a Guarantor shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;

 

10.9          Material Adverse Effect.

 

The occurrence of any Material Adverse Effect;

 

10.10          Lien Priority.

 

Any Lien created hereunder or under any Other Document or provided for hereby or
thereby or under any related agreement for any reason ceases to be or is not a
valid and perfected Lien having a first priority interest, except (i) as
otherwise permitted in clauses (h) or (j) of the definition of Permitted
Encumbrances which Liens arising thereby are senior by operation of law, (ii) as
otherwise permitted in clause (k) of the definition of Permitted Encumbrances
which Liens arising thereby were perfected prior to the Closing Date, or (iii)
Liens with respect to property taxes or other taxes that have priority as a
matter of applicable state law or federal law but only to the extent that such
taxes are either not yet due and payable or are being Properly Contested, or
Borrower or any other Person acting on its behalf shall so claim except as a
result of Agent’s or any Lender’s gross negligence;

 



 

 52

 

10.11          General Cross Default.

 

Either (x) any specified “event of default” under any other Indebtedness of
Borrower shall occur, in any such case after giving effect to any applicable
notice, grace or cure periods, or (y) a default of the obligations of Borrower
under any other agreement to which it is a party shall occur which causes a
Material Adverse Effect which default is not cured within any applicable grace
period;

 

10.12          Change of Control.

 

Any Change of Control shall occur;

 

10.13          Invalidity.

 

Any material provision of this Agreement or any Other Document shall, for any
reason, cease to be valid and binding on Borrower or any Person, or Borrower or
any Person shall so claim;

 

10.14          Licenses.

 

Any Governmental Body shall (A) revoke, terminate, suspend or adversely modify
any license or permit of Borrower or any Guarantor, the continuation of which is
material to the continuation of Borrower’s business, or (B) commence proceedings
to suspend, revoke, terminate or adversely modify any such license or permit
which is material and such proceedings shall not be dismissed or discharged
within thirty (30) days, or (C) schedule or conduct a hearing on the renewal of
any license or permit necessary for the continuation of Borrower’s or any
Guarantor’s business and the staff of such Governmental Body issues a report
recommending the termination, revocation, suspension or material, adverse
modification of such license or permit; or

 

10.15          Seizures.

 

Any portion of the Collateral shall be seized or taken by a Governmental Body,
or Borrower or, except to the extent set forth on Schedule 5.7, the title and
rights of Borrower shall become the subject of a claim, litigation, suit or
other proceeding which could, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents.

 



 

 53

 

ARTICLE XI

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 

11.1          Rights and Remedies.

 

(a)          Upon the occurrence of (i) an Event of Default pursuant to
Section 10.7 or 10.8 all Obligations shall be immediately due and payable and
this Agreement and the obligation of Lenders to make Advances (including the
Revolving Credit Commitments) shall be deemed terminated; and, (ii) any of the
other Events of Default and at any time thereafter, at the option of Required
Lenders, all Obligations shall be immediately due and payable and Lenders shall
have the right to terminate this Agreement and to terminate the obligation of
Lenders to make Advances (including the Revolving Credit Commitments, provided
that, without the consent of the Required Lenders, the Revolving Credit Lenders
acting unanimously may terminate the Revolving Credit Commitments) and (iii) a
filing of a petition against Borrower in any involuntary case under any state or
federal bankruptcy laws, all Obligations shall be immediately due and payable
and the obligation of Lenders to make Advances hereunder (including the
Revolving Credit Commitments) shall be terminated. Upon the occurrence of any
Event of Default, Agent shall have the right to exercise any and all rights and
remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of
Borrower’s premises or other premises without legal process and without
incurring liability to Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Agent may deem advisable and Agent may
require Borrower to make the Collateral available to Agent at a convenient
place. With or without having the Collateral at the time or place of sale, Agent
may sell the Collateral, or any part thereof, at public or private sale, at any
time or place, in one or more sales, at such price or prices, and upon such
terms, either for cash, credit or future delivery, as Agent may elect. Except as
to that part of the Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, Agent
shall give Borrower reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrower at least ten (10)
days prior to such sale or sales is reasonable notification. At any public sale
Agent or any Lender may bid for and become the purchaser, and Agent, any Lender
or any other purchaser at any such sale thereafter shall hold the Collateral
sold absolutely free from any claim or right of whatsoever kind, including any
equity of redemption and all such claims, rights and equities are hereby
expressly waived and released by Borrower. The cash proceeds realized from the
sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5. Noncash proceeds will only be applied to the Obligations
as they are converted into cash. If any deficiency shall arise, Borrower shall
remain liable to Agent and Lenders therefor.

 

(b)          To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, Borrower acknowledge and
agree that it is not commercially unreasonable for Agent (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Obligors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Obligors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Borrower, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (xi) to dispose of
assets in wholesale rather than retail markets, (x) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Borrower acknowledge that the purpose
of this Section 11.1(b) is to provide non-exhaustive indications of what actions
or omissions by Agent would not be commercially unreasonable in Agent’s exercise
of remedies against the Collateral and that other actions or omissions by Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to Borrower or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

 



 

 54

 

(c)          Borrower recognizes that Agent may be unable to effect a public
sale of any or all the Pledged Collateral, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Borrower acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, consents to such private sale. Agent shall be under no obligation
to delay a sale of any of the Pledged Collateral for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(d)          Borrower agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 11.1 valid and
binding and in compliance with any and all other applicable requirements of law.
Borrower further agrees that a breach of any of the covenants contained in this
Section 11.1 will cause irreparable injury to Agent and Lenders, that Agent and
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 11.1 shall
be specifically enforceable against Borrower, and Borrower hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
this Agreement.

 

11.2          Agent’s Discretion.

 

Subject to the rights of Lenders under this Agreement and the Other Documents,
Agent shall have the right in its sole discretion to determine which rights,
Liens, security interests or remedies Agent may at any time pursue, relinquish,
subordinate, or modify or to take any other action with respect thereto and such
determination will not in any way modify or affect any of Agent’s or Lenders’
rights hereunder.

 



 

 55

 

11.3          Setoff.

 

Subject to Section 14.11, in addition to any other rights which Agent or any
Lender may have under Applicable Law, upon the occurrence of an Event of Default
hereunder, Agent and such Lender shall have a right, immediately and without
notice of any kind, (i) to apply Borrower’s property held by Agent and such
Lender to reduce the Obligations, and (ii) to exercise any and all rights of
setoff which may be available to Agent and such Lender with respect to Borrower,
including without limitation any and all rights of such setoff with respect to
any deposit accounts or other deposits of Borrower held by Agent or such Lender.

 

11.4          Rights and Remedies not Exclusive.

 

The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

 

11.5          Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations (including without
limitation any amounts outstanding under any of the Other Documents) or in
respect of the Collateral may, at Agent’s discretion, be paid over or delivered
as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
and any protective advances made by Agent with respect to the Collateral under
or pursuant to the terms of this Agreement or any Other Document;

 

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each Lender to the extent owing to
such Lender pursuant to the terms of this Agreement;

 

THIRD, to the payment of all of the Obligations consisting of accrued fees and
interest with respect to the Revolving Advances;

 

FOURTH, to the payment of the outstanding principal amount of the Revolving
Advances;

 

FIFTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Term Loan;

 

SIXTH, to the payment of the outstanding principal amount of the Term Loan;

 



 

 56

 

SEVENTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “SIXTH” above; and

 

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive an amount equal to its
pro rata share (based on the proportion that the then outstanding Advances held
by such Lender bears to the aggregate then outstanding applicable Advances) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, FIFTH”
and “SIXTH” above (provided that, as among the Revolving Lenders, each Lender
shall receive its share of any such payments based on the respective Ratable
Shares of the Revolving Lenders).

 

ARTICLE XII

WAIVERS AND JUDICIAL PROCEEDINGS

 

12.1          Waiver of Notice.

 

Borrower hereby waives notice of non-payment, demand, presentment, protest and
notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein.

 

12.2          Delay.

 

No delay or omission on Agent’s or any Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default.

 

12.3          Jury Waiver.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



 

 57

 

ARTICLE XIII

EFFECTIVE DATE AND TERMINATION

 

13.1          Term.

 

This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of Borrower, Agent and each
Lender, shall become effective on the date hereof and shall continue in full
force and effect until October 31, 2012 (the “Term”) unless sooner terminated as
herein provided. Borrower may terminate this Agreement at any time upon ten (10)
days’ prior written notice upon payment in full of the Obligations.

 

13.2          Termination.

 

The termination of the Agreement shall not affect Agent’s or any Lender’s
rights, or any of the Obligations having their inception prior to the effective
date of such termination or any Obligations which pursuant to the terms hereof
continue to accrue hereafter, and the provisions hereof shall continue to be
fully operative until all transactions entered into, rights or interests created
or Obligations (other than contingent indemnity claims not yet asserted or
threatened) have been fully and indefeasibly paid, disposed of, concluded or
liquidated. The security interests, Liens and rights granted to Agent and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrower’s Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations of Borrower have been indefeasibly
paid and performed in full after the termination of this Agreement or Borrower
have furnished Agent and Lenders with an indemnification satisfactory to Agent
and Lenders with respect thereto. Accordingly, Borrower waives any rights which
it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to Borrower, or to file them with
any filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations have been indefeasibly paid in
full in immediately available funds. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are indefeasibly paid and performed in full.

 

ARTICLE XIV

REGARDING AGENT

 

14.1          Appointment.

 

Each Lender hereby designates PPVA to act as Agent for such Lender under this
Agreement and the Other Documents. Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees, charges and collections received pursuant to this Agreement,
for the ratable benefit of Lenders. Agent may perform any of its duties
hereunder by or through its agents or employees. As to any matters not expressly
provided for by this Agreement Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 



 

 58

 

14.2          Nature of Duties.

 

Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents. Neither Agent nor any of its
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross (not mere) negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by Borrower or any officer thereof contained in this Agreement,
or in any of the Other Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any of the Other Documents or for the value,
validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the Other Documents or for any failure
of Borrower to perform its obligations hereunder. Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Other Documents, or to inspect the properties, books or
records of Borrower. The duties of Agent as respects the Advances to Borrower
shall be mechanical and administrative in nature; Agent shall not have by reason
of this Agreement a fiduciary relationship in respect of any Lender; and nothing
in this Agreement, expressed or implied, is intended to or shall be so construed
as to impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.

 

14.3          Lack of Reliance on Agent and Resignation.

 

Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of Borrower in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of Borrower. Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of Borrower, or
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement, the Other
Documents or the financial condition of Borrower, or the existence of any Event
of Default or any Default.

 



 

 59

 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrower and upon such resignation, the Required Lenders will promptly designate
a successor Agent reasonably satisfactory to Borrower (provided that no such
approval by Borrower shall be required (i) in any case where the successor Agent
is one of Lenders or (ii) after the occurrence and during the continuance of any
Event of Default). Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and shall in particular succeed to all of Agent’s right,
title and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including the Security
Agreement), and the term “Agent” shall mean such successor agent effective upon
its appointment, and the former Agent’s rights, powers and duties as Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent. However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens). After any
Agent’s resignation as Agent, the provisions of this ARTICLE XIV shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement (and in the event resigning Agent continues to hold
any Liens pursuant to the provisions of the immediately preceding sentence, the
provisions of this ARTICLE XIV shall inure to its benefit a to any actions taken
or omitted to be taken by it in connection with such Liens).

 

14.4          Certain Rights of Agent.

 

If Agent shall request instructions from Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any Other
Document, Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

14.5          Reliance.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order or other document or telephone message
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or entity, and, with respect to all legal
matters pertaining to this Agreement and the Other Documents and its duties
hereunder, upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.

 



 

 60

 

14.6          Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender or Borrower referring to this Agreement or the
Other Documents, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders. Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.

 

14.7          Indemnification.

 

To the extent Agent is not reimbursed and indemnified by Borrower, each Lender
will reimburse and indemnify Agent (in proportion to its respective portion of
the sum of (A) the aggregate unpaid principal amount of the Term Loan then
outstanding plus (B) the Maximum Revolving Advance Amount then in effect or, if
the Revolving Credit Commitments have been terminated, the total aggregate
outstanding principal balance of all Revolving Advances at such time plus the
total aggregate participations of all Revolving Credit Lenders in the
outstanding Letters of Credit at such time), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

 

14.8          Agent in its Individual Capacity.

 

With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term “Lender” or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a Lender. Agent
may engage in business with Borrower as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 



 

 61

 

14.9          Borrower’s Undertaking to Agent.

 

Without prejudice to their respective obligations to Lenders under the other
provisions of this Agreement, Borrower hereby undertakes with Agent to pay to
Agent from time to time on demand all amounts from time to time due and payable
by it for the account of Agent or Lenders or any of them pursuant to this
Agreement to the extent not already paid. Any payment made pursuant to any such
demand shall pro tanto satisfy the Borrower’s obligations to make payments for
the account of Lenders or the relevant one or more of them pursuant to this
Agreement.

 

14.10          No Reliance on Agent’s Obligor Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower, their Affiliates or
their agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

14.11          Other Agreements.

 

Each of Lenders agrees that it shall not, without the express consent of Agent,
and that it shall, to the extent it is lawfully entitled to do so, upon the
request of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or any deposit accounts of Borrower now or hereafter
maintained with such Lender. Anything in this Agreement to the contrary
notwithstanding, each of Lenders further agrees that it shall not, unless
specifically requested to do so by Agent, take any action to protect or enforce
its rights arising out of this Agreement or the Other Documents, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Other Documents shall be taken in concert and at the direction
or with the consent of Agent or Required Lenders.

 

ARTICLE XV

MISCELLANEOUS

 

15.1          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York. Any judicial proceeding brought by or against Borrower, any
Lender or Agent with respect to any of the Obligations, this Agreement, the
Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of New York, United States of America, and,
by execution and delivery of this Agreement, Borrower, each Lender and Agent
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Borrower, each Lender and Agent hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrower, such Lender or such Agent at its address set forth in Section 15.6 and
service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at
Agent’s option, by service upon Borrower which Borrower irrevocably appoints as
Borrower’s Agent for the purpose of accepting service within the State of New
York. Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against Borrower in the courts of any other jurisdiction. Borrower,
each Lender and Agent waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Borrower waives the
right to remove any judicial proceeding brought against Borrower in any state
court to any federal court unless the nature of the claim requires that it be
brought in federal court.

 



 

 62

 

15.2          Entire Understanding.

 

(a)          This Agreement and each Other Document (unless and except to the
extent expressly provided otherwise in any Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract, law, tort law or otherwise) and the documents executed
concurrently herewith contain the entire understanding among Borrower, Agent and
each Lender and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by Borrower’s, Agent’s and each Lender’s
respective officers. Neither this Agreement nor any portion or provisions hereof
may be changed, modified, amended, waived, supplemented, discharged, cancelled
or terminated orally or by any course of dealing, or in any manner other than by
an agreement in writing, signed by the party to be charged. Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

 

(b)          The Required Lenders, Agent and Borrower may, subject to the
provisions of this Section 15.2(b), from time to time enter into written
supplemental agreements to this Agreement or the Other Documents executed by
Borrower, for the purpose of adding or deleting any provisions or otherwise
changing, varying or waiving in any manner the rights of Lenders, Agent or
Borrower thereunder or the conditions, provisions or terms thereof or waiving
any Event of Default thereunder, but only to the extent specified in such
written agreements; provided, however, that no such supplemental agreement
shall:

 

(i)          increase any Commitment Percentage or the maximum dollar amount of
any commitment of any Lender (including any amendment that will have the effect
of increasing the Revolving Credit Commitment Amount of any Lender) or the
Maximum Revolving Advance Amount without the consent of all Lenders;

 

(ii)          extend the Term or the maturity of any Advances or the due date
for any amount payable hereunder, or decrease the rate of interest or reduce any
fee payable by Borrower to Lenders pursuant to this Agreement without the
consent of each Lender directly affected thereby other than any waiver of the
application of the Default Rate hereunder;

 



 

 63

 

(iii)          alter, amend or modify the definition of the term Required
Lenders, Section 2.9(a), Section 2.9(b), any provision regarding the pro rata
treatment of or sharing of payments by Lenders or requiring all Lenders to
authorize the taking of any action or this Section 15.2(b) without the consent
of all Lenders;

 

(iv)          release all or substantially all of the Collateral without the
consent of all Lenders;

 

(v)          change the rights and duties of Agent without the consent of Agent;

 

(vi)          release any Guarantor without the consent of all Lenders;

 

(vii)          subordinate the priority of the Liens in the Collateral in favor
of Agent, for the benefit of Agent and each Lender, to any Liens therein held by
any other Person without the consent of all Lenders; or

 

(viii)          alter the priority of allocation of payments and proceeds of
Collateral provided for in Section 11.5 without the consent of Agent and all
Lenders.

 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrower, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

15.3          Successors and Assigns; Participations; New Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
Borrower, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that Borrower may not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of Agent and each Lender.

 

(b)          Borrower acknowledge that one or more Lenders may at any time and
from time to time sell participating interests in its Revolving Credit
Commitment Percentage and its interest in the Revolving Advances and/or its
interest in the Term Loan (without the consent of Agent, the Borrower or any
other Lender) to other financial institutions (each such transferee or purchaser
of a participating interest, a “Participant”); provided that no Lender may grant
any such Participant any rights to consent with respect to any amendments,
supplement, modification or waiver with respect to this Agreement or any Other
Documents except that such Participant may be granted consent rights with
respect to any amendments, supplement, modification or waiver requiring the
consent of such Lender or of all Lenders under Section 15.2(b)(i), (ii) or (iv).
Each Participant may exercise all rights of payment (including rights of
set-off) with respect to the portion of such Advances held by it or other
Obligations payable hereunder as fully as if such Participant were the direct
holder thereof provided that Borrower shall not be required to pay to any
Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrower be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant. Borrower hereby grant to any Participant
a continuing security interest in any deposits, moneys or other property
actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.

 



 

 64

 

(c)          Any Lender, with the consent of Agent (and, with respect to
Revolving Credit Lenders, so long as no Event of Default has occurred and is
continuing, Borrower, such consent not to be unreasonably withheld or delayed)
which shall not be unreasonably withheld or delayed, may sell, assign or
transfer all or any part of its rights and obligations under or relating to its
Revolving Credit Commitment Percentage and its interest in the Revolving
Advances and/or its interest in the Term Loan under this Agreement and the Other
Documents to one or more additional banks or financial institutions and one or
more additional banks or financial institutions may commit to make Advances
hereunder (each a “Purchasing Lender” and together with each Participant, each a
“Transferee” and collectively, the “Transferees”), in minimum amounts of not
less than $1,000,000, pursuant to a Commitment Transfer Supplement, executed by
a Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Revolving Credit Lender or Term Loan Lender (as
applicable) thereunder with the applicable Commitment Percentage(s) as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
applicable Commitment Percentages arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Other Documents. Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
applicable Commitment Percentages arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Other Documents. Borrower shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.

 

(d)          Agent shall maintain at its address a copy of each Commitment
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and
Borrower, Agent and Lenders may treat each Person whose name is recorded in the
Register as the owner of the applicable Advances recorded therein for the
purposes of this Agreement. The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Agent shall receive a fee in the amount of $3,500
payable by the applicable Purchasing Lender upon the effective date of each
transfer or assignment (other than to an intermediate purchaser) to such
Purchasing Lender.

 



 

 65

 

(e)          Borrower authorize each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning Borrower which has been delivered to such Lender by or on
behalf of Borrower pursuant to this Agreement or in connection with such
Lender’s credit evaluation of Borrower.

 

15.4          Application of Payments.

 

Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that Borrower makes a payment or Agent or any
Lender receives any payment or proceeds of the Collateral for Borrower’s
benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

 

15.5          Indemnity.

 

Borrower shall indemnify Agent, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Agent or any Lender in any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the gross negligence or willful misconduct of Agent or any Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) asserted against
or incurred by any of the indemnitees described above in this Section 15.5 by
any Person under any Environmental Laws or similar laws by reason of Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Substances and Hazardous Waste,
or other Toxic Substances. Additionally, if any Taxes (other than Excluded Taxes
but including any Other Taxes) shall be payable by Agent, Lenders or Borrower on
account of the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any of the Other Documents, or the creation
or repayment of any of the Obligations hereunder, by reason of any Applicable
Law now or hereafter in effect, Borrower will pay (or will promptly reimburse
Agent and Lenders for payment of) all such Taxes, including interest and
penalties thereon, and will indemnify and hold the indemnitees described above
in this Section 15.5 harmless from and against all liability in connection
therewith.

 



 

 66

 

15.6          Notice.

 

Any notice or request hereunder may be given to Borrower or to Agent or any
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section 15.6. Any notice, request, demand, direction or other
communication (for purposes of this Section 15.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission or by setting forth such
Notice on a site on the World Wide Web (a “Website Posting”) if Notice of such
Website Posting (including the information necessary to access such site) has
previously been delivered to the applicable parties hereto by another means set
forth in this Section 15.6) in accordance with this Section 15.6. Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names on Section 15.6 or in accordance
with any subsequent unrevoked Notice from any such party that is given in
accordance with this Section 15.6. Any Notice shall be effective:

 

(a)          In the case of hand-delivery, when delivered;

 

(b)          If given by mail, four (4) days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;

 

(c)          In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting (with respect to Agent and Lenders only) or an overnight courier
delivery of a confirmatory Notice (received at or before noon on such next
Business Day);

 

(d)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 

(e)          In the case of electronic transmission, when actually received;

 

(f)          In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 15.6; and

 

(g)          If given by any other means (including by overnight courier), when
actually received.

 



 

 67

 

Any Lender giving a Notice to Borrower shall concurrently send a copy thereof to
Agent, and Agent shall promptly notify the other Lenders of its receipt of such
Notice.

 

If to Agent:

Platinum Partners Value Arbitrage Fund, L.P.

152 West 57th Street, 4th Floor

New York NY 10019

Attention: Mark Nordlicht

Telephone: (212) 582-2222

Facsimile: (212) 582-2424

E-mail:

 

with a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attention:     Eliezer M. Helfgott

Telephone:    (212) 885-5431

Facsimile:      (212) 885-5001

E-mail:           ehelfgott@blankrome.com

 

If to a Lender other than Agent:

 

as specified on the signature pages hereof

 

If to Borrower:

Absolute Life Solutions, Inc.

45 Broadway, 6th Floor

New York, New York 10006

Attention: Avrohom Oratz

Telephone:     (212) 201-4070

Facsimile:       (212) 201-4071

E-mail: aoratz@absolutels.com

 

    with a copy to:

Krieger & Prager LLP

39 Broadway, Suite 920

New York, New York 10006

Attention:          Samuel M. Krieger

Telephone:        (212) 363-2900

Facsimile:          (212) 363-2999
E-mail:                 skrieger@kplawfirm.com

 

15.7          Survival.

 

The obligations of Borrower under Sections 3.4, 3.5 4.18(g), 15.5 and 15.9 and
the obligations of Lenders under Sections 2.2, 2.8(c) and 14.7, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

 

15.8          Severability.

 

If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws or regulations, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 



 

 68

 

15.9          Expenses.

 

All costs and expenses including reasonable attorneys’ fees (including the
allocated costs of in house counsel) and disbursements incurred by Agent on its
behalf or on behalf of Lenders and each other holder of the Obligations (a) in
all efforts made to enforce payment of any Obligation or effect collection of
any Collateral, or (b) in connection with the preparation, negotiation,
execution, delivery, entering into syndication, modification, amendment,
administration and enforcement of this Agreement and the Other Documents or any
consents or waivers hereunder or thereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Agent’s security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent’s or any
Lender’s rights hereunder or under the Other Documents and under all related
agreements, documents and instruments whether through judicial proceedings or
otherwise, or (d) in defending or prosecuting any actions or proceedings arising
out of or relating to Agent’s or any Lender’s transactions with Borrower, or (e)
in connection with any advice given to Agent with respect to its rights and
obligations under this Agreement or the Other Documents and all related
agreements, may be charged to Borrower’s Account and shall be part of the
Obligations.

 

15.10          Injunctive Relief.

 

Borrower recognize that, in the event Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, or
threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.

 

15.11          Damages.

 

Neither Agent nor any Lender, nor any agent or attorney for any of them, shall
be liable to Borrower (or any Affiliate of any such Person) for indirect,
punitive, exemplary or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any other Document.

 

15.12          Captions.

 

The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.

 

15.13          Counterparts; Facsimile Signatures.

 

This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission or by electronic
transmission (including email transmission of a PDF copy) shall be deemed to be
an original signature hereto.

 



 

 69

 

15.14          Construction.

 

The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 

15.15          Certifications From Banks and Participants; USA PATRIOT Act.

 

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.

 

[Remainder of page intentionally left blank]

 



 

  

 

Each of the parties has signed this Agreement as of the day and year first above
written.

 



  ABSOLUTE LIFE SOLUTIONS, INC.                     By:         Name:      
Title:  



  

(Signatures continue on next page) 

 



S-1
[Signature Page to Revolving Credit, Term Loan and Security Agreement]

  

  

  PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P., as a Revolving Credit Lender, a
Term                     By:         Name:       Title:  



  

 

Revolving Credit Commitment Percentage:

 

100%  

Revolving Credit Commitment Amount:

 

$10,000,000  

Term Loan Commitment Percentage:

 

__%

  

(Signatures continue on next page)

 



S-2
[Signature Page to Revolving Credit, Term Loan and Security Agreement]

  

 

  [OTHER TERM LENDERS], as a Term Loan Lender                     By:        
Name:       Title:  

 

 

Revolving Credit Commitment Percentage:

 

0%  

Revolving Credit Commitment Amount:

 

$0  

Term Loan Commitment Percentage:

 

___%

 



S-3
[Signature Page to Revolving Credit, Term Loan and Security Agreement]

  

 

Schedule 1.2(c)

 

Policy File

 

Purchase and Sale Agreement

 

Assignment to Borrower

 

Change of Ownership

 

Change of Beneficiary

 

Verification of Coverage

 

In-force Policy Illustration

 

Copy of Insured’s Driver License or Government Photo ID

 

Life Expectancy Reports

 

Spousal Consent(s) (if Insured is married)

 

Irrevocable Limited Power of Attorney

 

 

